 HILLBRO NEWSPAPER PRINTING COMPANY, ETC.591Hillbro Newspaper Printing Company, Division of Hearst Pub-lishing Company,Inc.andMarcellus B. WieslerLos AngelesMailersUnion No. 9, International TypographicalUnionandMarcellus B. Wiesler.Cases Nos. 21-CA-.603 and21-CB-844.May 6, 1960DECISION AND ORDEROn November 18, 1959, Trial Examiner Maurice M. Miller issuedhis Intermediate Report in the above-entitled consolidated proceed-ings, finding that the Respondents had engaged in and were engagingin certain unfair labor practices, and recommending that they ceaseand desist therefrom and take certain affirmative action, as set forthin the copy of the Intermediate Report attached hereto.The TrialExaminer further found that the Respondents had not engaged incertain other unfair labor practices alleged in the complaint.There-after, the Charging Party and the Respondents i filed exceptions tothe Intermediate Report and briefs in support thereof.2Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions I and briefs, and the entire record in thecase and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations'ORDERUpon the entire record in this case and pursuant to Section 10(c) ofthe National Labor Relations Act, the National Labor Relations Boardhereby orders that:' Los Angeles Mailers Union No 9,ITU, was joined in its exceptions and brief byInteinational Typographical Union which intervened in this proceeding on November 14,19572The requests by Respondent Rillbro Newspaper Printing Company; Respondent LosAngeles Mailers Union No 9, ITU, the Intervenor, International Typographical Union;and the Charging Party for oral argument is hereby denied as the record, exceptions, andbriefs in our opinion adequately present the positions of the parties3In the absence of any exceptions,we adopt,pro forma,the Trial Examiner's findingthat it was unnecessary to pass upon the allegation of the complaint that the contract indispute herein was invalidated by the failure of Los Angeles Mailers Union No. 9 tocomply with the then existing Section 9(f), (g), and (h) of the Act4Inasmuch as we affirm herein the Trial Examiner'sconclusion that the ChargingParty was not subjected to it pattern of "nerve warfare" legally attributable to theRespondent Los Angeles Mailers Union No 9,we do not deem it necessary to pass uponthe legality or illegality of such conduct where the evidence establishes it as an expresspolicy designed and implemented by a union.127 NLRB No 71. 592DECISIONSOF NATIONALLABOR RELATIONS BOARDA. The Respondent, Hillbro Newspaper Printing Company, Divi-sion of Hearst Publishing Company, Inc., Los Angeles, California, andits officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)The maintenance, effectuation, or enforcement of any provisionsin a contract with Los Angeles Mailers Union No. 9, InternationalTypographical Union, pursuant to which employment in the Respond-ent Hillbro's mailroom is conditioned upon union membership, prefer-ence in employment is accorded to union members, or the control andmaintenance of a contractually established employment seniority andpriority system is delegated to the Respondent Union, except where,and to the extent that, such conditions of employment may be lawfullyestablished by an agreement in conformity with Section 8(a) (3) ofthe Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.(b)The maintenance, effectuation, or enforcement of any provisionsin a contract with the Respondent Union which require mailroom fore-men or superintendents, who do the hiring, to be union members,unless and until such foremen or superintendents have been directlyinformed by the Respondent Union that they are not obligated tocomply with 'specified provisions of the General Laws of the Interna-tional Typographical Union which call for the maintenance of closed-shop conditions or union preferential hiring.(c)Interference with, restraint, or coercion of its employees orapplicants for employment, in any like or related manner, in theexercise of their right to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of theirown free choice, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid and protection,or to refrain from any and all such activities, except to the extent thatsuch rights may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorized inSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act, as amended :(a)Specify, in its current contract with the Respondent Union,either the specific lawful provisions of the General Laws of the Inter-national Typographical Union which are incorporated therein, or thespecific provisions which are not incorporated because they are in con-flict with the Act.(b)Notify all of its mailroom employees that they are not bound tofollow the particular provisions of the General Laws of the Interna-tional Typographical Union which call for the maintenance of closed-shop conditions or union preferential hiring. Such notice shall be in HILLBRO NEWSPAPER PRINTING COMPANY, ETC.593addition to that conveyed by the posting of the notices specified inparagraph A 2 (c) of this Order.(c)Post at its place of business in Los Angeles, California, copiesof the appropriate notice attached hereto marked "Appendix A." ICopies of the notice, to be furnished by the Regional Director for theTwenty-first Region, shall be posted immediately upon their receipt,after being duly signed by Respondent Hillbro's representative.Theyshall remain posted for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent Hillbro toinsure that these notices are not altered, defaced, or covered by anyother material.(d)Post at the same places and under the same conditions as setforth in (c), above, as soon as they are forwarded by the RegionalDirector, copies of the notice, signed by a representative of the Re-spondent Union, which is attached hereto marked "Appendix B."(e)File with the Regional Director for the Twenty-first Regionwithin 10 days from the date of this Order, a statement, in writing,setting forth the manner and form in which it has complied herewith.B. The Respondent, Los Angeles Mailers Union No. 9, Interna-tional Typographical Union, Los Angeles, California, and its officers,representatives, agents, successors, and assigns, shall :1.Cease and desist from :(a)The maintenance, effectuation, or enforcement of any pro-visions in a contract with Hillbro Newspaper Printing Company,Division of Hearst Publishing Company, Inc., pursuant to whichemployment in Respondent Hillbro's mailroom is conditioned uponunion membership, preference in employment is accorded to unionmembers, or the control and maintenance of a contractually estab-lished employment seniority and priority system in the RespondentEmployer's mailroom is delegated to the Respondent Union exclu-sively, except where, and to the extent that, such conditions ofemployment may be lawfully established by an agreement in con-formity with Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.(b)The maintenance, effectuation, or enforcement of any provisionin a, contract with Respondent Hillbro which requires mailroom fore-men or superintendents, who do the hiring, to be union members,unless and until said foremen or superintendents have been directlyinformed by the Respondent Union that they are not obligated tocomply with specified provisions of the General Laws of the Inter-'In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to it Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."560940-61-vol. 127-39 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDnational Typographical Union which call for the maintenance ofclosed-shop conditions or union preferential hiring.(c)Restraint or coercion of the Respondent Hillbro's employees,or applicants for employment, in any like or related manner, in theexercise of their right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representativesof their own free choice, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid andprotection, or to refrain from any and all such activities, except tothe extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment asauthorized in Section 8(a) (3) of the Act, as modified by the Labor-Manag'ment Reporting and Disclosure Act of 1959.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act, as amended :(a)Specify, in its current contract with the Respondent Hillbro,either the specific lawful provisions of the General Laws of the Inter-national Typographical Union which are incorporated therein, orthe specific provisions which are not incorporated because they are inconflict with the Act.(b)Notify all of its members in Respondent Hillbro's employthat, in connection with their employment in the mailroom of therespondent employer, they will not be bound to follow the specificprovisions of the General Laws of the International TypographicalUnion which call for the maintenance of closed-shop conditions orunion preferential hiring.Such notice shall be in addition to thatcovered by the posting of the notices specified in paragraphs B 2(c)and (d) of this Order.(c)Post at its business office in Los Angeles, California, copies ofthe appropriate notice attached hereto marked "Appendix B."'Copies of the notice, to be furnished by the Regional Director for theTwenty-first Region, shall be posted immediately upon their receipt,after being duly signed by Respondent Union's representative.Theyshall remain posted for 60 days thereafter, in conspicuous places, in-cluding all places where notices to members are customarily posted.Reasonable steps shall be taken by Respondent Union to insure thatthese notices are not altered, defaced, or covered by any othermaterial.(d)Mail to the Regional Director for the Twenty-first Regionadditional signed copies of the appropriate notice marked "AppendixB," to be posted by Respondent Hillbro at its place of business in LosAngeles, California, as provided above.Copies of this notice, to beG See footnote 5. HILLBRONEWSPAPERPRINTINGCOMPANY, ETC.595furnished by the Regional Director, shall be returned to him forth-with for appropriate disposition, after being signed by RespondentUnion's representative.(e)File with the Regional Director for the Twenty-first Region,within 10 days from the date of this Order, a statement, in writing,setting forth the manner and form in which it has complied herewith.C.Respondent Hillbro Newspaper Printing Company, Division ofHearst Publishing Company, Inc., its officers, agent, successors, andassigns, and Respondent Los Angeles Mailers Union No. 9, Inter-national Typographical Union, its officers, representatives, agents,successors, and assigns, shall, jointly and severally, reimburse themailroom employees of Respondent Hillbro and persons formerlyemployed in Respondent Hillbro's mailroom, for moneys illegallyexacted from them, in the manner and to the extent set forth in the"Remedy" section of the Intermediate Report, pursuant to the con-tractual union-security provisions herein found violative of the Act,as amended, or pursuant to any superseding agreements between theRespondents designated, with similar or identical union-securityprovisions.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofaras it allegesthat Respondent Hillbro Newspaper Print-ing Company, Division of Hearst Publishing Company, Inc., hascommitted violations of the Act other than those specifically foundherein.IT ISFURTHERORDEREDthat the complaint be,and it hereby is, dis-missed insofar as it allegesthat Respondent Los Angeles MailersUnion No. 9, International Typographical Union, has committedviolations of the Act other than those specifically found herein.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT maintain, effectuate, or enforce any provisions ina contract with Los Angeles Mailers Union No. 9, InternationalTypographical Union, pursuant to which employment in ourmailroom is conditioned upon union membership, preference inemployment is accorded to union members, or the control andmaintenance of a contractually established employment seniorityand priority system is delegated to the Union designated, exceptwhere, and to the extent that, such conditions of employment may 596DECISIONSOF NATIONALLABOR RELATIONS BOARDbe lawfully established by an agreement in conformity with Sec-tion 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.WE WILL NOT maintain, effectuate, or enforce any provisionsin a contract with the Union named above which requires mail-room foremen or superintendents, who do the hiring, to be unionmembers, unless and until such foremen or superintendents havebeen directly informed by the Union named above that they arenot obligated to comply with specified provisions of the GeneralLaws of the International Typographical Union which call forthe maintenance of closed-shop conditions or union preferentialhiring.WE WILL NOT interfere with, restrain, or coerce our employeesor applicants for employment, in any like or related manner, inthe exercise of their right to self-organization, to form, join, orassist labor organizations, to bargain collectively through repre-sentatives of their own free choice, and to engage in other con-certed activities for the purpose of collective bargaining or othermutual aid and protection, or to refrain from any and all suchactivities, except to the extent that such rights may be affectedby an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.WE WILT, specify in our current contract with the Union namedabove, either the specific lawful provisions of the General Laws ofthe International Typographical Union which are incorporatedtherein or the specific provisions which are not incorporatedtherein because they are in conflict with the Act.AVE WiL L notify all of our mailroom employees that they arenot bound to follow the particular provisions of the General Lawsof the International Typographical Union which call for themaintenance of closed-shop conditions or union preferentialhiring.AVE WILL refund to all of our present and former mailroom em-ployees, in accordance with the Board's direction, the initiationfees, periodic dues, or other moneys illegally exacted from them,which they have paid to Los Angeles -Mailers Union No. 9, Inter-national Typographical Union.All our employees are free to become, remain, or refrain frombecoming or remaining members of any labor organization, exceptto the extent that this right may be affected by an agreement in con-formity with Section 8(a) (3) of the National Labor Relations Act IIILLBRO NEWSPAPER PRINTING COMPANY, ETC.597as modified by the Labor-Management Reporting and Disclosure Actof 1959.HILL13RO NEWSPAPER PRINTING CODIPANY,DIVISION OF HEARST PUl3LISIIING CObI-PANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.APPENDIX BNOTICE TO ALL MEMBERS OF Los ANGELES MAILERS UNION No. 9, IN-TERNATIONAL TYPOGRAPHICAL UNION, AND TO EMPLOYEES OF HILL-BRO NEWSPAPER PRINTING COMPANY, DIVISION OF HEARST PUB-LISTIING CO_IIPANY, INC.Pursuant to a becision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT maintain, effectuate, or enforce any provisionsin a contract with Hillbro Newspaper Printing Company, Divi-sion of Hearst Publishing Company, Inc., pursuant to whichemployment in the mailroom of that Employer is conditionedupon union membership, preference in employment is accordedto union members, or the control and maintenance of a con-tractually established employment seniority and priority systemin the mailroom of the Employer designated is delegated to ourUnion, except where, and to the extent that, such conditions ofemployment may be lawfully established by an agreement inconformity with Section 8(a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.WE WILL NOT maintain, effectuate, or enforce any provisionsin a contract with Hillbro Newspaper Printing Company, Divi-sion of Hearst Publishing Company, Inc., which requires mail-room foremen or superintendents, who do the hiring, to bemembers of our Union, unless and until such foremen and superin-tendents have been directly informed by our Union that they arenot obligated to comply with specified provisions of the GeneralLaws of the International Typographical Union which call forthe maintenance of closed-shop conditions or union preferentialhiring.WE WILL NOT restrain or coerce mailroom employees of theEmployer designated, or applicants for such employment, in any 598DECISIONSOF NATIONALLABOR RELATIONS BOARDlike or related manner, in the exercise of their right to self-organization, to form, join, or assist labor organizations, to bar-gain collectively through representatives of their own free choice,and to engage in other concerted activity for the purpose ofcollective bargaining or other mutual aid and protection, or torefrain from any and all such activities, except to the extent thatsuch rights may be affected by an agreement requiring member-ship in a labor organization as a condition of employment asauthorized in Section 8(a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.WE WILL specify,' in our current contract with the Employerdesignated, either the specific lawful provisions of the GeneralLaws of the International Tyographical Union which are incor-porated therein or the specific provisions which are not incorpo-rated therein because they are in conflict with the Act.WE WILL notify all of our members that, in connection withtheir employment in the mailroom of the Employer designated,they will not be bound to follow the particular provisions of theGeneral Laws of the International Typographical Union whichcall for the maintenance of closed-shop conditions or union pref-erential hiring.IVE WILL refund to all present employees or former employeesin the mailroom of the Employer designated, in accordance withthe Board's direction, the initiation fees, periodic dues, or anyother moneys illegally exacted from them, which they have paidto our Union.Los ANGELES MAILERS UNION No. 9, INTER-NATIONAL TYPOGRAPHICAL UNION,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days froin its date, and mustnot be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed and served, the General Counselof the National Labor Relations Board caused the Regional Director of the Board'sTwenty-first Region, at Los Angeles,California, to issue successive complaints againstLos Angeles Mailers Union No. 9, International Typographical Union,designated asthe Respondent Union herein,and Hillbro Newspaper Printing Company, Divisionof Hearst Publishing Company, Inc.,to be designated as the Respondent Hillbro inthis report.These complaints were issued and served on October 24, 1957, andOctober 28, 1957, respectively.Within a few days,International TypographicalUnion, to be designated as the International herein,filed a motion to intervene, withrespect to the case against its subordinate local.Thereafter,on November 8, 1957,each complaint was amended.Later,International'smotion to intervene was granted.And each of the Respondents subsequently filed answers. HILLBRO NEWSPAPER PRINTING COMPANY, ETC.599Thereafter, on October 16, 1958, the Regional Director issued amended com-plaints against the Union and Respondent Hillbro; simultaneously, he issued anorder of consolidation and a notice of hearing with respect to the cases. In behalfof Respondent Hillbro and the Union, new answers were duly filedThe jurisdic-tional allegations of each amended complaint were conceded; in each case, also,certain factual allegations of the General Counsel were admited, but the commis-sion of unfair labor practices was denied.Pursuant to notice, a hearing with respect to the issues was held at Los Angles,California, on December 8 and 9, 1958, and on various dates between February 24and March 3, 1959, both dates inclusive, before the duly designated Trial Examiner.The General Counsel, Hillbro, and the Respondent Union were represented bycounsel; the complainant, Marcellus B. Wiesler, was also represented by an attorney.Each of the parties was afforded a full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence pertinent to the issues.At theoutset, counsel for the Respondent Union moved that certain allegations set forthin the amended complaints, with respect to the legality of the contractual relationshipbetween the Respondents, be dismissed or, alternatively, that any hearing with respectto the issues raised in that connection be continued, until the issuance of a Boarddecision with respect to the same issues before the Agency for determination in othercases.The motion was denied.At the close of the hearing, the issues importantenough to brief were outlined for the guidance of counsel.Briefs subsequently filed in behalf of the General Counsel and each Respondenthave been received; they have been duly considered.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.JURISDICTIONThe Business of the Respondent HillbroRespondent Hillbro is a division of Hearst Publishing Company, Inc., a Delawarecorporation.At all times material in this consolidated matter it has maintainedan office and publishing plant in Los Angeles, California, together with variousother places of business, warehouses, and similar facilities; it is now engaged in,and at all times material has been continuously engaged in, the publication of dailynewspapers at its Los Angeles plant and other places of business.During the 1958calendar year Respondent Hillbro, in the course and conduct of its operations as anewspaper publisher, held membership in or subscribed to various interstate newsservices; these included, among others, United Press, Associated Press, and Interna-tionalNews Service.The newspapers published by the Respondent advertisedvarious nationally sold products, which included, among others, automobiles, air-planes, and appliances.Itsgross revenue from publishing operations exceeded$1.000,000 during the year indicated.Respondent Hillbro and the Union have conceded the status of the former as anemployer engaged in commerce, within the meaning of Section 2(6) and (7) of theAct, as amended. In the light of these concessions, and on the basis of the Board'sestablished jurisdictional policy (seeSiemons Mailing Service,122 NLRB 81, andrelated cases) I find the assertion of the Board's jurisdiction in this consolidated casewarranted and necessary to effectuate the statutory objectivesII.THE RESPONDENT UNIONStatus as a Labor OrganizationLos Angeles Mailers Union No 9, International Typographical Union, is now,and at all times material has been, a labor organization within the meaning of Section2(5) of the Act, as amended, which admits certain employees of Respondent Hillbroto membership.III.THE UNFAIR LABOR PRACTICESA. The newspaperagreementFacts1. IssuesIt is the General Counsel's basic contention that the contractmaintained andeffectuated by Respondent Hillboro -and the Union, throughout the period with which 600DECISIONSOF NATIONALLABOR RELATIONS BOARDthis consolidated case is concerned, contained certain provisions violative of the Act,as amended. Specifically, it is argued that certain designated contractual provisions,when construed together with specific language in the General Laws of the Inter-national made a part of the agreement in issue by reference, reflected a commitmentby Respondent Hillbro to hire union members on a preferential basis, and to employunion members only.Additionally, it is charged that Respondent Hillbro, at alltimesmaterial, has by contract delegated to the Union the maintenance of theseniority, priority, and shift-assignment system utilized in its mailroom.In the amended complaint addressed to Respondent Hillbro, no particular sec-tions of the agreement which the Respondent and the Union maintained and effectu-ated, and no particular General Law provisions made a part of that agreement byreference, are designated as the basis for this contention.The amended complaintwith respect to the Respondent Union, however, does include a specification that cer-tain contractual clauses, together with various General Law provisions therein cited,establish a delegation, to the respondent labor organization, of the authority to main-tain the seniority, priority, and shift-assignment system utilized in RespondentHillbro's mailroom.Finally, reference is made to the fact that the agreement between the Respondentswas made, enforced, renewed, and extended, despite Respondent Union's failure tosatisfy the requirements laid down in Section 9(f), (g), and (h) of the statute, anddespite its resultant failure to receive, from this Agency, notice of its compliance withthe statutory requirements noted.The General Counsel argues that the participation of each respondent in themaintenance and effectuation of the agreement described, under the circumstances,involved interference with, restraint, and coercion of Respondent Hillbro's employees,and discrimination against them to discourage union membership.2.The agreementOn September 1, 1955, a trade agreement between Respondent Hillbro andRespondent Union-now subject to the General Counsel's challenge-became effec-tive, for a 2-year term. Pursuant to its terms, Respondent Hillbro recognized theUnion as the exclusive bargaining representative of all the employees-journeymenand apprentices-for whom the agreement purported to establish terms and condi-tionsof employment.The contractual parties agreed that all of the work inRespondent Hillbro's mailroom would be performed "only" by journeymen andapprentices.And in this connection, the agreement went on to provide that:SEC. 3. . . . The Employer agrees to employ or continue in employmentjourneymen and apprentices in the mail rooms of the employer in accordancewith the terms of this agreement.Mailers' Union No. 9, whenever called upon,offers to supply the office with competent, experienced and satisfactory men.In furnishing such men, the Union agrees to furnish men legally qualified towork on a straight-time basis.The foregoing shall not affect the payment ofovertime as provided for in Section 23 of this contract.Pending availabilityof sufficient number of journeymen and apprentices, the present practice shallcontinue.SEC. 4. (a) The operation, authority and control of the mailing room shaltbe vested exclusively in the office through its representative, the foreman, whoshall be a member of the union. In the absence of the foreman, the foreman-in-charge shall so function.(b)The foreman shall have the full power to carry out all the instructionsof the Employer or his representative which are authorized by this contract andscale without fear of penalty from the union.The union shall not disciplineor intimidate the foreman in any way for carrying out the orders of the Em-ployer or his representative authorized by this contract and scaleAny orderby the foreman which is questioned by the authorized representatives of thechapel or the union shall be produced in writing within a reasonable length oftime. .SEC. 5. Hiring. (a) Foreman shall hire all employees for mailroom opera-tions.Applications for work must be made to the foreman who, as the repre-sentative of the office, is the only person having the authority of employ journey-men in the mailroom. Journeymen are defined as:(1) Persons who prior to the effective date hereof worked as such in theEmployer's mailing rooms.(2) Persons who have completed approved apprentice training as providedin this contract, or have passed a qualifying examination under proceduresheretofore recognized by the union and the Employer. HILLBRO NEWSPAPERPRINTING COMPANY, ETC.601(3) Persons who have passed an examination recognized by both parties tothis contract, and have qualified as journeymen in accordance therewith.(b) Persons seeking to qualify as journeymen shall be given an examinationunder procedures established by the parties hereto (or the Joint Standing Com-mittee) by impartial examiners qualified to judge journeymen competency,selected by the parties hereto (or the Joint Standing Committee). In the eventagreement cannot be reached on the standards or procedures to be followed, orthe examiners to conduct such examination, the dispute shall be submitted to______________ whose decision shall be final and binding on the parties. Inhiring new journeymen employees, the foreman may not exclude as candidatesfor employment any individuals who have established competency as journey-men, but must recognize priority as follows.First, Regular situation holders,Second, Other journeymen who have worked in the mailing room;Third, Individuals concerning whose competency as journeymen the foremanhas no reason for doubt or persons who have registered for employment afterhaving passed the examination herembefore mentioned .SEC. 9. Both parties agree that their respective rights and obligations underthis contract will have been accorded by the performance and fulfillment of theterms and conditions thereof and that the complete obligation of each to theother is expressed herein. It is understood and agreed that the General Lawsof the International Typographical Union, in effect January 1, 1956, not inconflict with this contract, or with federal or state law, shall govern relationsbetween the parties on conditions not specifically enumerated herein. It isfurther understood and agreed that local union laws not affecting wages, hoursor working conditions and the General Laws of the International TypographicalUnion shall not be subject to arbitration.The last-quoted section of the trade agreement now under consideration, it will benoted, refers to a consensual commitment by the parties that the General Laws ofthe International, effective January 1, 1956, and "not in conflict with this contract,or with federal or state law" would govern their relationship on conditions notspecifically enumerated in the agreement. In this consolidated case, the GeneralCounsel has cited certain provisions of the General Laws which this contractuallanguage allegedly made a part of the trade agreement by reference.And it is al-leged that the contractual provisions previously noted, taken together with the desig-nated portion of the General Laws incorporated by reference, constitute an agree-ment under which Respondent Hillbro is required to hire Respondent Union'smembers on a preferential basis, and to employ union members only. The specificlanguage of the General Laws cited by the General Counsel in this connection is setforth as follows:ART. III, SEC. 12. It is the unalterable policy of the International Typo-graphical Union that all composing and mailing room work . . belongs to andisunder the jurisdiction of the International Typographical Union. SubordinateUnions are hereby directed to reclaim jurisdiction over and control of . . .[such]work . .. now being performed by non-membersART. V, SEC. 10.All persons performing the work of foremen or journeymen.. . must be active members of the local union of their craft . .. .ART. X, SEC. 1. Persons considered capable as substitutes by foreman shallbe deemed competent to fill regular situations, and the substitute oldest in con-tinuous service shall have prior right in the filling of the first vacancy. . . .****ART X, SEC. 2. Subordinate unions shall establish a system for registeringand recording priority standing of members in all chapels . . . . The prioritystanding of a member shall stand as recorded.**4k.FART. X, SEC. 6.Available priority substitute competent to perform the workmust be employed on any new situation created because of the absence of asituation holder . . . .The General Counsel has alleged, and each Respondent concedes, that the Respond-ent Union has never received, from this Agency, a notice of compliance with therequirements laid down for labor organizations in Section 9(f), (g), and (h) of theAct, as amended. It would seem to follow, therefore-and I find-pursuant to theGeneral Counsel's factual allegation, that the trade agreement maintained and ef- 602DECISIONSOF NATIONALLABOR RELATIONS BOARDfectuated by Respondent Hillbro and the Union between September 1, 1955, andAugust 31, 1957, was "made" on or about its effective date, and effectuated there-after, absent any such notice of compliance within the 12-month period prior to itsexecution.It is also alleged within the amended complaint addressed to Respondent Hillbro,that the trade agreement in issue has been renewed and extended-presumably sub-sequent to the expiration of its original term-absent any attempt on RespondentUnion's part to achieve compliance with Section 9(f), (g), and (h) of the statute,and in spite of the Union's failure to receive from the Board a notice of compliancewith respect to the statutory provisions noted.The present fecord, however, issilentwith respect to any renewal or extension of the challenged trade agreement;the Respondents made no concessions in that connection, and no evidence with re-spect to subsequentagreementswas adducedAnalysis and Conclusions1.The newspaper agreement as a union-security contractUpon the entire record, considered in the light of established Board decisionaldoctrine, I find merit in the General Counsel's contention that the labor contractnow under consideration established conditions of employment proscribed by thestatute.In the agreement's first section, the group of employees covered was defined toinclude journeymen and apprentices.And its second section provided that work inRespondent Hillbro's mailroom would be performed "only" by such journeymenand apprentices. (It may be noted, in this connection, that section 17 of the contractcontained a description of mailroom work in detail, and reaffirmed the prior com-mitment of the parties that no "persons" other than competent journeymen andapprentices would be allowed to perform such work.)The third section of theagreement consistently reflected Respondent Hillbro's affirmative commitment toemploy journeymen and apprentices for mailroom work, or to continue them inemployment.These contractual provisions must be read, of course, together with the GeneralLaws provision-specifically, article V, section 10, previously noted-that all personsassigned to work as journneymen "at any branch of the printing trade" must beactivemembers of the local union of their craft(In this connection, referenceshould also be made to article III, section 12, of the General Laws, which affirmedthe "unalterable policy" of the International that all mailroom work falls within itsjurisdiction, and went on to direct subordinate unions to reclaim jurisdiction oversuch work performed by "non-members" of the organization. In other Board casesinvolving subordinate locals of the International, within the mailers' craft, referencehas been made to several additional General Law provisions which reaffirmed theInternational requirement that mailroom work must be done by members of theorganization.See, particularly, article VII, section 1, article VII, section 2, andarticleVIII, section 1, of the General Laws, noted.News Syndicate Company, Inc,122 NLRB 818. Since these provisions, however, have not been cited expressly, asrelevant to the establishment of unlawful union-security conditions in the presentconsolidated case, no additional determination with respect to their propriety underthe statute, seems to be necessary )The contract under consideration, read inconjunction with the General Law provisions noted, clearly created unlawful closed-shop conditions.News Syndicate Company, Inc, supra.And I so find.It is argued, in the Respondent Union's behalf, that any disposition on the Board'spart to accept this conclusion would necessarily be dependent upon its adoption ofthe "journeymen" definition in the General Laws of the organization, without regardto the contractual definition in section 5 of that document.Upon the entire record,however, this argument must be rejected. It must be conceded, of course, that thecontract's "journeymen" definition contained no language relative to union member-ship or nonmembership.Nor did the contractual provisions determinative of itscoverage-particularly sections 1, 2, and 17, previously noted-give any indicationthat work within Respondent Hillbro's mailroom would be limited to union membersexclusively.The silence of the agreement in this respect would merely warrant aconclusion, however, that the relevant General Law provisions, noted, embodiedconditions not specifically enumerated therein.They cannot be said to have reflecteda "conflict" with any contractual provisions, within the meaning of Section 9 of theagreement; instead they must be held to have supplemented the contract's terms.Thus, pursuant to section 9 of the agreement, noted, these General Law provisionsclearlymust be considered to have been part of the agreement, incorporated byreference. HILLBRO NEWSPAPER PRINTING COMPANY, ETC.603Since the General Laws thus incorporated required all journeymen to be activemembers of the local union of the craft, the term "journeymen" in the NewspaperAgreement must be held to refer only to journeymen who are union members. Anddespite Respondent Union's contrary contention, noted, we must conclude that thecontractual provision which reflects Respondent Hillbro's agreement to employ onlyjourneymen-and a limited number of apprentices-in the mailroom warrantscharacterization as nothing less than a closed-shop provision.The reliance of counsel upon theEvanscase as a judicial determination with re-spect to the propriety of the agreement's "journeyman" clauses must likewise becharacterized as unwarranted.Evans v. The International Typographical Union(American Newspaper Publishers Assn.),81 F. Supp. 675, 686 (D.C., Ind.). Inthat case, Judge Swiegert merely held that contract language which he did notconsider "ambiguous" should not be treated as reflective of discrimination, merelyon the basis of testimony by the International's president with respect to his inten-tions when negotiating the provision in question; the district judge was not askedto construe the contractual definition of "journeymen" specifically, in the light ofGeneral Laws of the International made a part of the agreement by reference.The fact that Respondent Hillbro may have retained as employees two mailroomworkers, contractually qualified as journeymen, who were not required to maintainunion membership, cannot be considered sufficient to impair the validity of the con-clusion, noted, that the Newspaper Agreement established closed-shop conditions.Honolulu Star Bulletin, Ltd,123 NLRB 395. In the present consolidated case, theGeneral Counsel alleges that the contractual provisions cited by him are, them-selves, violative of the statute.This Agency's determination, therefore, must nec-essarily rest entirely upon the contractual language. Since the contractual provisionsthemselves have been found to provide a greater degree of union security than thestatute permits, they must be considered improper regardless of the fact that theymay not have been applied or enforced in every instance.N.L.R.B. v. GottfriedBaking Co., Inc., et al.,210 F. 2d 772, 780 (C.A.2); N L.R.B. v. E. F. Shuck Con-struction Co., Inc., et al ,243 F. 2d 519 (C.A. 9). It is so found.In Respondent Union's behalf, it is also argued, however, that the NewspaperAgreement ought to be considered safe from attack, under the statute, because ofitsprovision that only the General Laws of the International organization "not inconflict ..with federal or state law" should govern relations between the partieson conditions not specifically enumerated.And reference is made to section 33 ofthe agreement, which included the following language:SEC. 33. (a) To the best knowledge and belief of the parties, this contractnow contains no provision which is contrary to federal or state law or regula-tion.Shoi9ld, however, any provisions of this Agreement, at any time duringits life, be held by a court of competent jurisdiction to be in conflict with federalor state law or regulation, then such provision shall continue in effect only tothe extent permitted.The Respondent Union insists that it was the intent of the parties, by this language,to remove from the contract all union hiring or security requirements illegal underthe Act, as amended.In several cases involving the International and some of its constituents locals,the Respondent Union's present contention with respect to the effectiveness of thisexculpatory language has been uniformly rejected.News Syndicate Company, Inc,supra; Honolulu-Star Bulletin, Ltd., supra; International Typographical Union, et al.(Haverhill Gazette Company, et al.),123 NLRB 806. For the reasons set forthat length in these Agency determinations, Respondent Union's contention, mustagain be dismissed(The reliance of present union counsel upon the court's decisioninBurlesque Artists Association, v. Hirst Enterprises, Inc., et al.,U.S. Dist. Ct.,E D. Penn. (March 7, 1957), 40 LRRM 2204, as a persuasive determination to thecontrary is misplaced. In that case, contrary to counsel's contention, a contractualunion-security provision which did not provide expressly for a 30-day waiting periodwas nevertheless interpreted as legal because its reference to the imposition of unionmembership requirements to the extent "permitted" by law was deemed sufficient toincorporate by reference the limitations upon union security necessary to bring theprovision within the terms of the Section 8(a) (3) proviso.The case did not involvea union-security provision,illegal on its face,which could only be rendered legalby theexcisionof certain unspecified portions of a lengthy document which hadbeen made part of the disputed provision by reference.) Such a determination doesnot reflect a presumption that the Respondents employed language frivolously; itmerely reflects a reasoned conclusion that the language which they did employ can-not-consistently with the effectuation of statutory objectives-be considered suffi-cient to preserve their agreement's legality. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDElsewhere in this report, reference has been made to the contractual provision pur-suant to which authority with respect to mailroom operations was vested in themailroom foreman exclusively; the section in question, noted, reflected an agreementthat the foreman-though a representative of the "office" or, in other words, theEmployer-should be a union member.Under section 5 of the agreement, theforeman was granted the exclusive authority to hire all employees for mailroomoperations.The "journeymen" he was authorized to employ were contractuallyspecified.And a procedure was established whereby persons seeking to qualify asjourneymen might do so by passing an examination.The contractual section notedincluded an agreement that the foreman might not exclude, as a candidate for em-ployment, an individual who had established his competency as journeyman; he wasobligated to hire such an individual pursuant to contractually recognized priority.Considered together with the provision of the General Laws that all persons engagedto perform work as mailroom journeymen must be active members of the local unionor their craft, the contractual clauses noted clearly reflected an agreement thatRespondent Hillbro's mailroom would be operated under closed-shop and prefetential-employment conditions.News Syndicate Company, Inc., supra.I so findIn the cited case, the General Counsel contended that the contractual requirementwith respect to the union membership of foremen, read in conjunction with member-ship obligations set forth in the constitution and General Laws of the International,and the constitution and bylaws of the Mailers organization, established,prima facie,the existence of a contractual arrangement statutorily proscribed. (Reference wasmade to article XII of the International's constitution and certain designated provi-sions of the constitution of the respondent labor organization.) In this consolidatedcase, any reference to the constitution and bylaws of the International would seemto be unnecessary. (The constitution and bylaws of the local organization designatedherein as the Respondent Union have not been offered or received in evidence.)Onthe basis of the Newspaper Agreement provisions cited by the General Counsel,and the relevant General Law provisions made a part of the agreement by reference,I find sufficient justification in the record for a conclusion that Respondent Hillbrovirtually divested itself of its hiring and placement functions, and that its right toexercise such functions was relinquished to the respondent labor organization.NewsSyndicate Company, Inc., supra; Houston Maritime Association, Inc., et al.,121NLRB 389.In Respondent Union's behalf, reference is made to section 4(b) of the NewspaperAgreement, which affirmed the foreman's power to carry out Respondent Hillbro'sinstructions "authorized by this contract" without fear of union penalty.This sectionof the Agreement also provided that the Union should not "discipline or intimidate"the foremen in any way for carrying out Respondent Hillbro's orders authorized bythe contract.Respondent Union contends that these provisions were-...obviously inserted only for the purpose of making clear that the foremanwas not acting as the union's agent nor subject to the discipline of the union incarrying out the duties of his office and the orders given him by theemployer.. . .It is argued, also, that this language should completely nullify any notion that theforeman was subject to General Law provisions which required the employment ofactive local union members.The argument appears to be based upon an erroneous interpretation of the con-tractual provision in question, construed in the light of the General Laws made apart of the agreement by reference.Elsewhere in this report it has been notedthat certain designated General Law provisions, cited as relevant to a contractualarrangement statutorily proscribed, were not excluded, effectively, from incorporationby reference as a part of the agreement by virtue of a contractual provision whichpurported to limit the General Laws incorporated by reference to those not in conflictwith the agreement or with Federal or State law. It would seem to follow, neces-sarily, that these General Law provisions remained a part of the agreement underconsideration.Elsewhere in this report, of course, I have so found.Their effectua-tion and enforcement by the mailroom foreman was, therefore, clearly "authorized"by the contract.And the contractual language now cited in Respondent Union'sbehalf, which purported to immunize the mailroom foreman against any penalty,discipline, or intimidation for the effectuation of Respondent Hillbro's orders orinstructions, authorized by the agreement, clearly cannot be said to have absolvedhim of the specific obligation to maintain and effectuate the designated closed-shopand preferential-employment conditions. I so find.The mere existence of a contract which contains closed-shop provisions, even apartfrom its actual enforcement, tends to encourage membership in a labor organizationby "discrimination in regard to hire" on the part of the employer involved; as a HILLBRO NEWSPAPER PRINTING COMPANY, ETC.605result, the agreement itself may be said to fall squarely within the statutory prohibi-tionEichleay Corporation v. N.L.R.B.,206 F 2d 799, 803 (C.A.3); N.L.R.B. v.F. H McGraw and Company,206 F. 2d 635, 641 (C.A.6); Leo Katz d/b/a Lee'sDepartment Store v. NL.R.B.,196 F. 2d 411, 415 (C.A 9); RedStar Express Linesof Auburn, Inc. v N.L.R.B.,196 F 2d 78, 81 (CA. 2). Since Respondent Unionjoined in the execution of the Newspaper Agreement which contained these provi-sions, it would seem to follow that the Umon caused Respondent Hillbro to discrimi-nate against employees in violation of Section 8(a)(3) of the statute, and thusitself became involved in the commission of an unfair labor practice.N.L.R.B. v.NationalMaritime Union of America, et al.,175 F. 2d 686, 689 (C A. 2) cert.denied 338 U S 954. I so find.This conclusion, of course, rests upon a determination that the terms of the agree-ment in issue-construed together with various General Law provisions incorporatedby reference-established closed-shop and preferential-employment conditions. Suchunion-security arrangements have uniformly been held subject to administrativeproscription, since the passage of the statute as amended.And, under the circum-stances, I find it unnecessary to determine whether the contractual arrangementbetween Respondent Hillbro and the Union might likewise be subject to proscriptionas an agreement which authorizes Respondent Union to exercise exclusive controlover mailroom hiring, without the safeguards elsewhere found necessary by thisAgency to negate the inherent tendency of such an agreement to encourage unionmembership unlawfully.Mountain Pacific Chapter of the Associated General Con-tractors, Inc., et al,119 NLRB 883. Despite the Board's reliance on such a deter-mination, alternatively, to sustain its order in theNeivs Syndicatecase, no contentionbased upon the Newspaper Agreement's failure to satisfy the standards specifically setforth inMountain Pacificas the minimum standards necessary to make an exclusiveunion hiring agieement lawful has been advanced by the General Counsel in thisconsolidated matter.Under the Section 8(a)(3) proviso of the Act, as amended, the execution of anagreement by an employer and a labor organization-to require as a condition of employment membership therein on or afterthe thirtieth day following the beginning of such employment or the effectivedate of such agi cement, whichever is the later .. .constitutes discrimination in regard to hire or tenure of employment, reasonablycalculated to encourage union membership, unless the labor organization involvedhas "at the time agreement was made or within the preceding 12 months" receivedfrom the Board a notice of compliance with Section 9(f), (g), and (h) of the statute.It has been conceded herein that Respondent Union has never received such a noticeof compliance from this Agency. Since I have found, however, that the agreementmaintained and effectuated by Respondent Hillbro and the Union reflects a union-security arrangement more stringent than the arrangements which the statute would,in any case, permit, I find it unnecessary to determine whether that agreement shouldalso be considered unlawful because Respondent Union had not received a noticeof compliance with respect to Section 9(f), (g), and (h) of the statute, at the timethe agreement was made or within the preceding 12 months.Foundation Company,120 NLRB 1453, 1454. In other Board cases, previously noted, reference has beenmade to certain antecedent testimony by President Randolph of the Internationalorganization,wherein he characterized the General Laws of the organization asintended to embody the "essence" of the union shop. This Agency has found, withjudicial approval, that the "union shop" conditions which the International and itssubordinate locals have consistently manifested their determination to maintain,actually deserve characterization as closed-shop conditionsCf. American NewspaperPublishers Association v. N L R B, et al,193 F. 2d 782 (C A. 7). Similar conclu-sions with respect to the import of the General Laws have been reached in thisconsolidated case.Under the circumstances, Agency reliance upon RespondentUnion's conceded "non-compliance" with certain statutory conditions precedent to theexecution of avalidunion-security agreement, to providesupplementaryjustificationfor an order otherwise demonstrably appropriate, might well be considered indicativeof a disposition to utilize any stigma to beat a dogma.2.The Respondent Union's control of priorityThe contractual provisions which effectuate the incorporation by reference of theGeneral Laws of the International, insofar as they relate to that labor organization'spriority system, clearly establish that system-which governs the employment priorityand seniority of Respondent Hillbro's mailroom employees-under the RespondentUnion's sole charge. (Section 9 of the Newspaper Agreement, it may be noted, 606DECISIONSOF NATIONALLABOR RELATIONS BOARDprovides that the General Laws of the International shall not be subject to arbitra-tion.)This Agency has previously held that a contract clause which delegatescomplete control over matters affecting seniorityto a unionisunlawful.Interna-tional Brotherhood of Teamsters, etc., Local No. 41, AFL (Pacific IntermountainExpress Company),107 NLRB 837;Northeast Texas Motor Lines, Inc.,109 NLRB1147, 1148;Chief Freight Lines Company,111 NLRB 22, 32;Kenosha Auto Trans-port Corporation,113 NLRB 643. And these determinations have received judicialapproval:InternationalBrotherhood of Teamsters, etc. (Pacific IntermountainExpress Co.),225 F. 2d 343, 346-347 (C.A.8); N.L.R.B. v. Dallas General Drivers,etc.,Local Union 745, et al. (North East Texas Motor Lines, Inc.)228 F. 2d 702,706 (C.A. 5). In each case cited, the court involved has expressly approved thisAgency's determination that the employer who effectuated such a delegation hadviolated Section 8(a) (1) and (3) of the Act, and that the union privy to the agree-ment which established the delegation had committed unfair labor practices underSection 8(b)(1) and (2) of the statute, since a contractual provision which effectivelydelegates "complete control over seniority" to a labor organization may reasonablybe characterized as one which tends to encourageunionmembership.The available evidence, which will be noted elsewhere in this report,does suggestthe possible validity ofan inferencethat,on one significantoccasion,RespondentHillbromayhave fixed the "priority"of itsmailroomemployees unilaterally,during the life of the NewspaperAgreement now inissue.The Respondent Employ-er's determination,late inSeptember 1956, that every employee in the newly mergedLosAngelesExaminer-Herald-Expressmailroom would be accorded prioritydependent upon the date of his initial employment with either of these newspaperenterprises as a journeyman mailer, does notappearto have been grounded uponthe firm's mere acceptance of a parallel determination previously made by RespondentUnion, whose chapels at the Examiner and Herald-Express had initially been sharplydivided on the issue.The record in this respect, however, will not, in my opinion,support a definitiveconclusionthat the Respondent Employer's action was com-pletely independent.The theory which appears to underlie the Boarddecisionsin this connection sug-gests anAgency determination, in any event, that "potential" discriminationreason-ably calculatedto encourageunion membership must be considered inherent in anycomplete delegation of authority to a labor organization with respect to seniority,and that this vice will not even be considered cured by a union commitment thatcontroversies in that regard will be settled without regard to union membership.It would seem to follow that the relevantprovisionsof the Newspaper Agreementpreviously noted, construed together with the General Law provisions relative topriority,must be taken to have established the delegation statutorily proscribed,despite evidence whichmightbe considered sufficient to suggest the possibility ofunilateral action by Respondent Hillbro, without regard to the contractual arrange-mentAnd I so find.By themaintenanceand effectuation of the contractual delegation noted, it isfurther found, Respondent Hillbro encouraged membership in the Union by dis-crimination in regard to employment tenure, and in regard to the terms and condi-tions of mailroom employment.The Respondent Union's participation in the main-tenance and effectuation of a contract which embodied the delegation in questionmust, under settled law, be considered equivalent to causation of the resultantemployer discrimination, and the labor organizationmust,likewise, be consideredinvolved in the commission of an unfair labor practice.B. The discharge of WieslerIssuesIn this consolidated matter, the amended complaints raise certain issues withrespect to the treatment accorded Wiesler by Respondent Hillbro and the Union,before and after the termination of his employment.It is the General Counsel's contention, first, that the Respondent Union-on orabout September 1, 1956, and thereafter-ordered, instructed, and warned its mem-bers in the employ of Respondent Hillbro not to converse or fraternize with non-members of the organization, specifically the complainant herein, or to have anysocial relationship with nonmembers of the organization while at work; pursuantto such orders, attributable to Respondent Union's president, members of therespondent labor organization are alleged to have refused, thereafter, to converseor fraternize with the complainant and other nonmembers of the group.AndRespondent Hillbro, it is charged, knowingly permitted Respondent Union thus torestrain itsmembers from conversation and fraternization with nonmembers of the HILLBRO NEWSPAPER PRINTING COMPANY, ETC.607organization, or from the maintenance of any social relationship with them, duringthe course of their employment.Additionally, it is charged that the respondent labor organization, on or aboutOctober 12, 1956, specifically, attempted to cause and did cause Respondent Hillbroto discharge Wiesler, for a reason other than his failure to tender the periodic duesand initiation fees uniformly required pursuant to lawful umon-shop requirementsembodied in a trade agreement; in terms, Respondent Union is charged with havingcaused Respondent Hillbro to terminate Wiesler's employment because of his mem-bership in the Independent Mailers Union, to be designated as the IMU in thisreport, and because of his failure to maintain membership in the respondent labororganization.It is further charged that Respondent Union, on or about October 31,1956, attempted to cause and did cause Hillbro to condition any possible reinstate-ment of Wiesler upon the loss of his seniority; the General Counsel alleges that theRespondent Employer, pursuant to Respondent Union's demands, refused to rehireWiesler without loss of seniority on or about the designated date-.because he was not a member of the Union and for reasons other thanhis failure to tender the periodic dues and initiation fees uniformly requiredpursuant to a lawful union shop provision of a collective bargaining agreement,namely, his non-membership in the Union and his membership in the Inde-pendent Mailers Union ... .The denials entered by the Respondents with respect to each of these allegationspose the issues in this consolidated matter, with respect to the alleged improprietyofWiesler's termination and his subsequent failure to achieve reinstatement.Facts and Conclusions1.BackgroundAny attempt to evaluate the propriety of Wiesler's discharge must necessarilyrest-partially, at least-upon information with respect to his employment historywith the respondent newspaper enterprise, and the nature of his relationship withhis fellow employees.These preliminary matters, therefore, must now engage ourattention.a.The newspaper enterpriseThroughout the period with which this case is concerned Hearst Publishing Com-pany, Inc, published two daily newspapers in the Los Angeles metropolitan area.One, the Los Angeles Examiner, is a morning newspaper, published 7 days eachweek; the other, the Los Angeles Herald-Express, is a daily afternoon newspaper,published 6 days a week, Sunday excluded. (The Examiner's press runs usuallybegin at 5 p in. daily; they are completed at approximately 3:30-4 a.m. on the fol-lowing morning.The mechanical reproduction and distribution of this newspapermay be said, therefore, to involve night work.The press runs of the Herald-Express begin at 8 a in., approximately; they are completed about 4:30-5 p in.Theprinting and distribution of the Herald-Express, therefore,may be considered adaytime operation.)Before September 3, 1956, a significant date in this consolidatedmatter, the Herald-Express and the Examiner were printed and distributed atseparate premisesResponsibility for the reproduction and distribution of eachpaper was assigned to Respondent Hillbro, however. (Hillbro began operation asa division of the Hearst enterprise, 1 find, sometime prior to September 1, 1955,on a date not set forth with particularity in the record.)While the two newspapers were published at separate premises, each plant main-tained and staffed its own mailroom; nothing in the record will support an inferencethat the employees assigned to these mailrooms were routinely interchanged.AndRespondent Union-although operative as a unified labor organization-maintainedseparate chapels for the mailroom employees of each newspaper.b.Wiesler's employment historyWiesler's employment at the Herald-Express began on October 11, 1947; on thatdate he established his "priority" as a journeyman mailer within that newspaper'smailroom.At the very outset, his employment appears to have been somewhatsporadic; he may have been employed as a substitute.Within a comparatively shorttime, however, he became a regular situation holder.(Previous decisions of this Agency, in cases which involved employees of thenewspaper industry, have often rested upon factual conclusions with respect to themanner in which such employees establish priority and become regular situationholders.An inference might well be justified, therefore, that the Board Members,Agency personnel, and other interested parties possess a fund of information 608DECISIONSOF NATIONALLABOR RELATIONS BOARDadequate to enable them to understand casual references to the procedure involved.Nevertheless, a brief exposition of the employment process customary within theHillbro mailrooms, and the method utilized to establish mailroom employee pri-orities,may be useful.Employment piiority reflects accumulated time workedby an employee as a journeyman mailer.When an applicant for mailroom employ-ment leaves his name-or deposits an appropriate union document-with a mailroomforeman and states his desire to work regularly at a particular shop and to achievethe status of a regular situation holder there, he is said to have posted his "slip"in the shop; by such action he is considered to have designated the shop as the onewithin which he wishes to establish priority.An employee's priority begins toaccumulate on his first day of work as a journeyman mailer, after his "slip" hasbeen posted.Priority may thus be described as synonymous with seniority. Print-shops and mailrooms committed to this procedure usually establish and maintaina priority list; this may be a printed list of employees arranged chronologically,based upon the dates on which their priorities were established.(Mailroom employees, regardless of priority, normally work one continuous7'/zor 71/4 hour shift within a 24-hour period.An established employment rela-tionship which regularly requires an employee to work five such shifts, day or night,within a calendar week is conventionally designated as a situation or regular situa-tion.And an employee regularly assigned, because of his priority, to work fiveshiftswithin a calendar week is considered a situation holder or regular situationholder(Within the Hillbro mailroom, a list of the various employee shifts essential toinsure the proper distribution of the Examiner and the Herald-Express within agiven week is designated as a situation schedule; employees assigned, because oftheir priority, to work a fixed number of shifts each week are listed by relativepriority in the schedule, which may also be -designated as a "markup" when theemployees assigned to various shifts are so listedThe schedule or markup may alsoinclude a list of apprentices regularly employed, and a list of employees withestablished priority but without a sufficient number of fixed-shift assignments towarrant their designation as regular situation holders.The last group is usuallydesignated as a group of substitutes or regular substitutes.Upon occasion-usuallyin the event of an emergency-mailers with established priority within the shopof some other employer may be called upon to work one shift or more in the Hillbromailroom; individuals offered such temporary employment are usually designatedas extras.Since extra employment is considered temporary, it cannot be relied uponby the individual involved to establish priority within the plant at which it isperformed )For the major part of a year, at least, Wiesler appears to have enjoyed the statusof a regular situation holder without incident.c.The1948electionBefoieWiesler's employment, the mailroom employees of the Herald-Expresswere represented by Respondent Union, their collective-bargaining agent.OnOctober 14, 1948, however, this Board conducted a representation election withintheHerald-Express mailroom, upon an IMU petition.The Respondent Union-presumably because of the failure of its parent organization to comply with therequirements of Section 9(f), (g), and (h) of the Act, as amended-did notappear on the ballot; the employees were merely offered a chance to indicate whetheror not they wished to have the IMU act as their exclusive representative.In the campaign which preceded the election, I find Wiesler, previously a memberand officer of Respondent Union's sister local in Detroit, functioned as an activeIMU protagonist.That organization, however, failed to win designation by amajority of the Herald-Express mailroom employees as a collective-bargainingrepresentative.The election results, certified by the Board's Regional Director,established that the IMU received but 22 votes, and that 28 votes had been recordedin opposition to its choice.Shortly thereafter, on October 21, 1948, Wiesler andabout 10 other Herald-Express employees were expelled by Respondent Union'sparent organization.For some time after the election, also, Wiesler, then president pro tem of theIndependent Mailers group, and several other IMU supporters within the Herald-Express mailroom appear to have been objects of "pronounced animosity" on thepart of Respondent Union's adherents. I so find. (The record establishes, withoutelaboration, that the Respondent Union, despite its omission from the representationelection ballot, continued to enjoy contractual recognition as the exclusive repre-sentative of the Herald-Express mailroom employees after the election.)The testi-mony of the complainant establishes, absent effective contradiction, that IMU HILLBRO NEWSPAPER PRINTING COMPANY, ETC.609supporters in the evening newspaper mailroom were given "silent treatment" bymany of their fellow employees.Asked to describe the situation further, Wieslertestified credibly that IMU supporters were assigned to work at one end of themailroom and ITU men at the other. He went on to say that:They wouldn't talk to us.They wouldn't have a thing to do with us. At onetime, if somebody had to come and work, 1 have even seen them draw namesto see who came down to work with us.When there weren't enough ofour men on the end, naturally they had to draw from the other end but theyresented it.This situation continued for "quite a period" according to Wiesler's testimony; therecord establishes that he made several complaints about it to Fred W. Mannon, theHearst Publishing Company's industrial relations counsel.(In December 1948, for example, Elmo Mathiesen, then president of RespondentUnion-subsequentlyWiesler's superior in the Hillbro mailroom, under circum-stances to be noted-submitted a report to the Typographical Journal, the Inter-national Typographical Union's official paper, in which the IMU was designated asa "sneaky outfit" and Wiesler was described as its "front" man.Assurance wasgiven that, when the "day" arrived, Respondent Union would purchase a "bigbroom" and "sweep" the IMU group out into the streets.Mathiesen also promisedthat when Respondent Union found itself able to "shed" the IMU group; the airwould be a great deal clearer around the Herald-Express mailroom.And in asubsequent article in the Los Angeles Citizen, official publication of the Los AngelesAmerican Federation of Labor, on June 24, 1949, Mathiesen reported that the"silent treatment" previously accordedWiesler seemed to have gotten under hisskin.The testimony of Paul Coon-presently the day foreman of the Hillbromailroom, who was the assistant foreman of the Herald-Express mailroom at thetime of the consent election-that nomanagement representativesubjected theIMU adherents within the shop to discriminatory treatment at the time, cannotbe considered sufficient to vitiate the significance of Mathiesen's implied admissionthatWiesler and the other IMU adherents within the Herald-Express mailroomwere, in fact, then exposed to demonstrations of employee animus )For a period of time after the election, also, Wiesler appears to have madenumerous counterrepresentations to Mannon that the trade agreement then effectivebetween Hilbro and Respondent Union was illegal, that the members of RespondentUnion then in the employ of the respondent enterprise as foremen were acting ina discriminatory manner, and that the Hearst Publishing Company ought to recog-nize the IMU as a minority employee representative.The complainant was advised, I find, that the respondent enterprise would beunable to negotiate with him in regard to the rights of any minority employeegroup within the Herald-Express mailroom, but that the firm's management wouldbe willing to discuss specific claims of discrimination with him, after giving noticeto the contractual representative of the employees sufficiently early to enable themto have a representative present at any conference, if they wished.Mannon's testimony also establishes, absent contradiction, that within a periodof several years after the election, the complainant filed "two or three" unfairlabor practice charges against the respondent enterprise, none of which werecarried beyond the investigative state by a Board representative; they appear tohave been withdrawn or dismissed prior to the issuance of a formal complaint.The available evidence, in my opinion, will support an inference that Wieslercommunicated with Mannon frequently, in regard to the shop problems of the IMUsupporters, until sometime in 1950 approximatelyThereafter, his complaints appearto have diminished in number, and for several years prior to the period with whichthis consolidated matter is immediately concerned, I find, social relationships betweenWiesler and Respondent Union's membership in the Herald-Express mailroom were-relatively amicableDuring the latter part of 1956, the period with which this caseis concerned, all of Respondent Hillbro's mailroom employees, with the exceptionof Wiesler and Elzie Grenninger, a fellow mailer, held membership in the respondentlabor organization, its membership included the mailroom foreman and assistantforeman, together with the general foreman or superintendent of the combinedExaminer and Herald-Express mailroom established late in the year, under circum-stances now to be notedd.The integration of the mailroomsSometime in 1956, Respondent Hillbro determined to merge the mechanicaloperations involved in reproduction and distribution of the Examiner and Herald-560940-61-vol. 12740 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDExpress.On September 3 of that year, pursuant to a plan previously developed,all of the mechanical operations and personnel required to print and distribute theHerald-Express were moved to the Examiner's premises.This arrangement waseffectuated, I find, for business reasons. (Elmo Mathiesen, previously the foremanof the Examiner mailroom from October 1949 to the date of the integration move,was designated to serve as the superintendent or general foreman of the combinedoperation.Paul Coon, previously employed as the Herald-Express foreman, con-tinued to supervise daytime mailroom operations related to the distribution of theevening newspaper.)Prior to the accomplishment of this planned integration, I find, the employees ofeach newspaper evidenced considerable concern as to the effect it might have upontheir employment tenure and conditions of workEmployees represented by theapproximately 19 separate craft unions were involved; the uncertainty of many withrespect to the possible impact of integration appears to have generated some fearand apprehension as to possible staff reductions, prospective reassignments of rela-tive priority, possible shift changes on the basis of altered priority relationships, andprospective changes in other conditions of employment. (Many Herald-Expressmailers did not wish to move.And many Examiner mailers, I find, expressed opposi-tion to the presence of Herald-Express mailers at the Examiner premises.)Within Respondent Union particularly, tension developed between the Examinerand Herald-Express chapels.Discussion and conflict eventuated with respect tothe possible creation of a consolidated chapel.And divergent opinions were ex-pressed with respect to the proper allocations of relative priority within the combinedmailroom.(Within the Examiner chapel it was suggested that all of the Herald-Express men,listed in the order of their established priority, ought to rank below the Examinermen; some Herald-Express mailers countered this with a suggestion that the Examinermen, listed in the order of their established priority, should be ranked below Herald-Express employees. It was also suggested that the Examiner and Herald-Expresspriority lists could be dovetailed pursuant to a ratio established on the basis of thenumber of men in each chapel. Finally, there was a suggestion that the lists oughtto be dovetailed with strict regard to chronological seniority; under this plan therelative priority of each employee in the combined mailroom would be determinedby the actual date of his initial employment as a journeyman mailer with either news-paper enterprise.)This conflict with respect to priority, I find, reflected basic concern over the possi-bility that some individuals with low priority might lose their regular situations or bedeprived of employment altogether.Additionally, I find, some Herald-Expressmailers feared the possibility that Examiner men with high seniority might rely upontheir priority status to deprive the evening newspaper men of day-shift assignments,and that some of the evening newspaper men would thus be compelled to acceptnight work.The testimony of President Lomas of Respondent Union establishes,absent contradiction, that the discussion of these possibilities within his organizationcreated a great deal of concern, animosity, and conflict.At a meeting held onAugust 31, 1956, however, immediately prior to the establishment of the integratedmailroom, the membership of Respondent Union voted to approve the preparation ofa combined priority list based upon chronological considerations exclusively, withthe relative priority of each employee dependent upon the initial date of his employ-ment as a journeyman mailer with either Hearst newspaper.The activation of the combined mailroom at the Examiner premises, however,presented the Herald-Express mailers, particularly, with serious problems. In sub-stance, they had to establish new methods of operation, based upon the utilizationof different equipment, laid out in a different fashion.(In this connection, the evidence establishes that the newspaper loading platformat the old Herald-Express building had been manned by the members of a differentlabor organization; at the Examiner's location, mailers handled the dockwork.Theloading and distribution equipment on the Examiner dock was geared to swiftoperation, and required experienced men.The Examiner presses were also operatedat speeds higher than those previously maintained under Hrllbro supervision at theHerald-Express plant. In the evening newspaper's mailroom, tying equipment hadbeen manually operated; the typing equipment utilized in the Examiner mailroomwas electrically operated.The dollies used by Examiner personnel were new toHerald-Express mailersThe layout of the Examiner mailroom differed from thatfound in the Herald-Express operation, with respect to the location of escalators,conveyors, and other equipment.Additionally, tied newspaper bundles were handleddifferently in the two mailrooms.) HILLBRO NEWSPAPERPRINTING COMPANY, ETC.611As a result, I find, the Hillbro management had to experiment with the Herald-Express mailers in various jobs.And these men had to be trained to handle differentequipment.The period subsequent to the establishment of the combined mailroomhas been characterized by Respondent Hillbro, credibly, as a "shakedown" period.And the confusion and successive readjustments incidental to such a period continued,I find, for some time(The testimony of the complainant that confusion and uncer-tainty prevailed only on the first day of the combined operation must be rejected.)In the main, I credit the testimony proffered in Respondent Hillbro's behalf, to theeffect that the problems of the "shakedown" period were compounded by shortagesof newsprint, delayed press runs which caused the reproduction of the last Herald-Express edition to overlap the initial run of the next day's first Examiner edition,locker shortages at the Examiner plant because of the large number of Herald-Express mailers currently at work there, and resultant friction between the Examinerand Herald-Express employees.Upon the entire record, also, I am satisfied that employee tensions incidental tothe "shakedown" period continued for some time after the establishment of thecombined mailroom.Specifically, many mailers appear to have been worried as towhether one or the other of the Hearst newspapers would be discontinued, andwhether the establishment of the combined operation would eventuate in a layoff.There is testimony that tensions generated by these aspects of the situation continuedfor several months. I find it unnecessary to accept this testimony without qualifica-tion, but I am satisfied, nevertheless, that employee concern with respect to thepossible impact of the situation affected employment relationships for at least amonth after integration was effectuated.2.The treatment received by the complainantWiesler was on vacation, I find, from August 18, 1956, until Labor Day, Septem-ber 2.He reported for work on September 3, 1956, when operations within thecombined mailroom began, and was assigned a shift schedule identical with the onehe had previously worked in the Herald-Express mailroom.His work assignments,except for a limited number of duty tours at the newspaper loading dock of thecombined operation, appear to have been varied within the normal range ofmailroom work.The complainant's testimony, however, establishes, absent effective contradiction,that he was frequently ignored, slighted, and subjected to petty annoyance by anumber, though not all, of his fellow employees, during the period which followedthe integration of the mailrooms.(As previously noted, it is the General Counsel's contention that Wiesler washazed and given "silent treatment" by his fellow employees in conformity with anexpress union policy.The available evidence with a tendency to support thiscontention will be noted elsewhere in this report )As a witness, Wiesler stated that most of the employees on the day shift refusedto converse with him socially.He also testified that various mailroom supervisorswould "sometimes" forget his right to share the morning "coffee break" which othermailers enjoyed, and that employees dispatched to bring afternoon coffee back tothe mailroom hardly ever asked him if he wanted any to drinkOn one occasion, Ifind, he heard himself designated, derisively, as a "free rider" by a fellow employee.And "two or three" times he found a cigarette-which he had placed, temporarily,on the edge of a table:-knocked to the floor. The complainant's testimony alsoestablishes, absent contradiction, that his locker at the Examiner plant was padlockedby someone unknown to him, on two occasions, for I or 2 days each time. (Wieslertestified that he reported the second padlock incident to Herald-Express ForemanCoon, but that the latter disclaimed any knowledge as to the identity of the indi-vidual responsibleAs a witness, Coon corroborated the complainant's recital.)Wiesler also reported that on several occasions-with the number unspecified-employees assigned to work with him on the conveyor utilized to bring up news-papers from the presses would deliberately vary the rhythm of their work in such away as to 'burden him and interfere with his efforts to perform his assigned tasksefficiently.Once,Wiesler testified, a request on his part for some papers re-quired by another employee was "ignored" by some of his fellow workers.Onanother occasion-according to the complainant's recollection refreshed in cross-examination-he overheard one mailer, Kelly, ask another, Hale, if he wanted to be"fined" for talking to the complainant on the job. Finally, Wiesler stated that hisfellow employees refused to play cards with him.His testimony in this connection,which has not been contradicted, reads as follows:.. . during lunch time the fellows played pinochle and I walked in the lockerroom.There was dead silence.They wouldn't look to me.They wouldn't 612DECISIONS OF NATIONALLABOR RELATIONS BOARDspeak to me.They wouldn't do a thing, and never offered to play pinochlewhereas the Saturday before I left them on my vacation before I moved overthere, I was friendly with everybody, and we were playing pinochle.When weget over there, they have their little groups, and if 1-I didn't even stop to lookto see if they had a place to play, because I knew I wasn't wanted, and I justdidn't botherIn their testimonial presentation, Respondentsmade no effort to contradictWiesler's testimony that he was ignored, slighted, and annoyed by some of his fellowemployees.Essentially, it appears to be their contention that many of the mailroomworkers at the Examiner plant after the activation of the combined operation dis-liked some of their fellow employees, that various personality conflicts evident withinthe group conceivably could have been derived from differences of opinion unrelatedto the ITU-IMU conflict; and, finally, that some of these differences and irritationsmay have been intensified because of the uncertainty and tension which had accom-panied the effectuation of Respondent Hillbro's integration plan.Additionally,Respondent Union argues that it may not be held responsible for the treatmentWiesler received from some of his fellow employees, absent reliable, probative, andsubstantial evidence that the course of conduct attributable to these employees withrespect to him reflected the respondent labor organization's official policy.In support of the General Counsel's contention, the complainant testified thatemployee Ernest Roland told him, at the very inception of the integrated operation,that President Lomas of Respondent Union had advised all of the Herald-Expresschapel members, shortly before the activation of the combined mailroom, not toconverse with the IMU members in the shop, not to play pinochle with them, not to"fraternize" with them, and not to "talk" with them under penalty of union charges.Wiesler's testimony suggests that Roland mentioned the promulgation of theseinstructions by President Lomas in a context which indicated their issuance "on thefloor" of the August 31 chapel meeting, immediately prior to the activation of thecombined mailroom.That night, according to Wiesler's further testimony, employeeHarry Unter provided him with similar information as to the instructions allegedlyissued by Lomas at the chapel meeting.And on September 8, 1956, according tothe complainant's recitals, employee Charles Manuel advised him, privately, that:I almost got a pink slip this morning for talking to you . . . I can't mentionnames . . . you know how I feel about it. I don't want to get in any trouble.In this connection, Wiesler's testimony establishes, absent contradiction, that Manuel'sreference to the possible issuance of a pink slip was intended to indicate the possi-bility that he might be subjected to a union charge or fine.Later within the month of September, according to Wiesler's testimony, employeePaul Kaeding commented that Chapel Chairman Yelsky of Respondent Union hadadvised him that he ought not to engage in conversations with the complainant hereinAnd Wiesler referred to another occasion, date unspecified, when he had exchangeda few words, conversationally, with employee Manuel, while both were assigned toa press.According to the complainant's testimony, Henry Gullo, RespondentUnion's assistant chapel chairman, was overheard to advise Manuel that he did notwish to "pick" on himThereafter, Manuel did not indulge in further conversation.(In cross-examination, Wiesler also cited an occasion when he informed Virgil Cobb,a night-shift mailer who occasionally worked days, that the latter was "talking" tohim at his own risk; Cobb is alleged to have replied, "I don't go for that stuff.That's kid stuff."The complainant's testimony with respect to the exchange iscredited.)As previously noted, Wiesler's testimony establishes his effort to confer with DayForeman Coon in regard to his treatment by fellow employees; the latter, I find,was asked to arrange a conference for the complainant with Fred W. Marmon, theHearst industrial relations counsel.Coon asked Wiesler if he thought such a con-ference would "avert" something; he was told that it might very well help "alleviate"the situation.No such conference, however, was arranged.When Wiesler made his second complaint to Coon, he was referred to EugeneLowe, employed by Respondent Hillbro on or about September 16 to replace ElmoMathiesen as the superintendent or general foreman of the combined mailroom.Thetestimony of the complainant establishes, I find, that he made a full report to Loweone afternoon, with respect to the treatment he had received from his fellow mailers,and that Lowe advised him, among other things, that his job was protected by law.In other respects, the conversation appears to have been inconclusiveAs a witness, Roland was not asked about his reported conversation with Wieslerin regard to Respondent Union's alleged nonfraternization policy.He was, how-ever, questioned specifically about the August 31 meeting of the Herald-Expresschapel, and recalled it, in part, as follows: HILLBRO NEWSPAPERPRINTING COMPANY, ETC.613Well, there was a lengthy discussion of what was going to happen when wemoved over to the new building, and Mr. Lomas was outlining these proce-dures..Well, just before the question of priority came up, and we weretold that we would be lined up according to the time we started to work, theyear and the day and so forth, and then a little later just before the meetingadjourned, somebody brought up the question of what was going to happen tothe IMU men, of which at that time, there was two, Mr. Grenninger and MrWiesler, and Mr. Lomas made the statement that when we moved over to thenew building that they would be taken care of and they wouldn't be therelong. . . . He made statements that if we were caught fraternizing with thesetwo men, that we would be taken downtown and taken before an investigativeboard and be fined or something of that nature.In cross-examination, Roland insisted that a member of Respondent Union hadraised the question of what would "happen" to the IMU men almost immediatelyafter President Lomas had given his explanation of the manner in which relativepriority within the combined mailroom would be determinedHe could not recallany statement by Lomas, however, that the priority of these men would rest uponthe same factor as the priority of the chapel members; nor could he recall anystatement by the union president-suggested as a possibility by the cross-examiner,but not otherwise established by evidence-that members of Respondent Union were"under no obligation" to discus's union business with nonunion employees.Whenquestioned with respect to his testimony that Lomas had threatened union memberswho associated with Wiesler and Grenninger with organizational discipline, Rolandtestified that he did not "believe" the remarks of the union president to have beenlimited to a prohibition of conversations involving union business.He conceded,however, that he had seen Lomas and Wiesler engaged in conversation after theintegration move.At the General Counsel's call, employee Kaeding corroborated Wiesler's testimonythat Chapel Chairman Yelsky had attempted to admonish him.Kaeding's testi-mony, in this connection, reads as follows:Well, he [Yelsky] come up to me one day. I had been talking to Cy [Wiesler]on occasions, and he come up to me and he said the men were complaining thatIwas talking to Cy and they wanted me to stop and he said it wasn't his idea,but he was following orders and they wanted me to cut out talking to the man.Well, it made me mad because they were taking away my freedom of speechwhen they did that and I put up quite an argument about it, but to keep peacein the family, I just cut out talking to Cy.According to Kaeding, President Lomas later observed informally, during a mail-loom conversation, that anyone caught talking to Wiesler or any other IMU memberswould be taken "down town" for such conduct. In cross-examination, however,the employee conceded that he had never been subjected to organizational disciplinebecause of his conversations.And when questioned about the statement attributedby him to President Lomas shortly after the chapel chairman had admonished him,Kaeding could not recall the context in which the union president had threateneddiscipline for members of the organization caught in conversation with nonmem-bers; he could only recall that "this IMU situation" had been a subject of employeediscussion; that some of the employees present had indicated resentment over theallocation of priority status to IMU adherents within the combined mailroom; andthat these employees had observed that "they" did not wish Union members toconverse with the IMU supporters.As a witness in Respondent Union's behalf, President Lomas categorically deniedhisresponsibility for any pronouncement that union members who associatedsocially with Wiesler and Grenninger would be subject to organizational discipline.His testimony with respect to his remarks at the August31meetingof the Herald-Express chapel was lengthy and detailed; it establishes, absent contradiction, thathe addressed the union members with respect to the conditions under which theywould be required to work after integration was effectuated, and that he soughtto "reassure" them that their priority status in the combined operation wouldbe adequately protected.According to Lomas, however, a question was raised withrespect to the status of the so-called IMU men, while "everybody was just informallysitting around" at the meeting's conclusion.And his testimony with respect to hisresponse reads as follows:Well.I told the members that I.M.U. men were going to work with usin the Examiner plant and that they were to get along with them and workwith them and do the job as expeditiously as possible, and that I didn't wantany trouble with the LM U. men or any of the Examiner men either. . . . There0 614DECISIONSOF NATIONALLABOR RELATIONS BOARDwas, as I stated quite a bit of concern [among] theHerald people regarding thepriority and what the union was going to do and where they weregoing tofit in onthe board and so forth, andsome mention...was made as to whatpart the I.M.U. men were going to play in this thing, and I believe that I toldthe members that they, the I.M.U. men were something that they were goingto have to recognize as being a definite part of the operation and as such to getalong with, and that as far as [our] prioritylistandthat sort of thing wasconcerned, and the details, internal details of the union, working this problemout was no concern of the I.M.U., and that I didn't want to discuss that affair,or those internal matters with any I.M.U. men or any other outsiders at all.Ibelieve I was very specific on that point because that is a violation of theI.T.U. and our local union laws to divulge any secrets or business of the unionto outsiders. . . . I said that if they divulged any of the internal affairs ofthe union to outsiders, they would be disciplined for that action and that ispart of the laws, as I stated.The testimony of severalunionmembers was proffered in Respondent Union'sbehalf, also; essentially they corroborated the testimony of President Lomas, noted.Conclusions as to Wiesler's TreatmentUpon the entire record, I am satisfied that Wiesler was, actually, given "silenttreatment" and subjected to petty harassment by a number of his former Herald-Express colleagues after integration was effectuated.The attempt of some mailroomemployee, never identified, to deprive him of his locker space may have been initi-ated, conceivably, without regard to his known status as a rival union supporter.(In this connection, the testimony proffered in Respondent Hillbro's behalf-whichwould warrant the conclusion that a general locker shortage at the Examiner planthad prompted several locker raids similar to the one Wiesler reported-rings true,in my opinion.)But the complainant's testimony that some of his fellow employeesmade a studied effort to avoid conversation with him, and subjected him to pettyhaiassment and annoyance was corroborated (see Grenninger's parallel descriptionof his own situation) and has not been effectively contradicted.There can be no doubt, also, that Wiesler was genuinely distressed by such conducton the part of his fellow mailers; his complaints to Day Foreman Coon and GeneralForeman Lowe, particularly, have been noted.And the record establishes, withoutdispute, that he was even moved to mention his situation to Elmo Mathiesen, shortlyafter the latter's resignation from his post as the general foreman of the combinedmailroom.The General Counsel's contention that the course of conduct attributable tosome of Wiesler's fellow employees implemented an official union policy, however,has not been established by a preponderance of the evidence, in my opinion.Thecomplainant, it is true, did attribute statements to Roland, Unter, and Manuelwhich, taken at face value, suggest the ultimate responsibility of Respondent Unionfor the harassment he sufferedHis own testimony in this connection was received,however, with a clear acknowledgment of its hearsay character; the General Counselhas not indicated a disposition to rely upon it to establish the truth of the assertionsattributed byWiesler to the mailers named. (Nothing in the record will supporta conclusion that Roland, Unter, or Manuel had authority, apparent or otherwise, tobind the Respondent Union by vicarious admissions.)There is testimony by Wiesler,of course, which does establish, absent contradiction, his personal knowledgethat Kaeding and Manuel were, at various times, admonished by Chapel ChairmanYelsky and Assistant Chapel Chairman Gullo, in a situational context which wouldtend to suggest that these union representatives disapproved of fraternizationbetween Wiesler and his fellow mailers.The conversational fragments which thecomplainant overheard, however, cannot be considered sufficient to sustain aconclusionthat Kaeding and Manuel were admonished to conduct themselves con-sistently with an articulate policy of the respondent labor organization.Roland, of course, did testify, directly, that Lomas threatened the membershipof Respondent Union with organizational discipline if they conversed or associatedwith the IMU men in the combined Hillbro mailroom.And Kaeding's testimonydoes reflect the attribution of similar comments to the president of RespondentUnion, later, in the course of an informal conversation.Upon the entire record, however-particularly in the light of the denials of Lomasand his counterexplanation-I have concluded that the testimony of Roland andKaeding reflects an overstatement, possibly inadvertent, of the remarks legiti-mately attributable to the Respondent Union's president.Various items of testimonywhich I credit, in this connection, clearly establish that Respondent Union'smembership was confused and fearful with respect to the possible impact of Hillbro's HILLBRO NEWSPAPERPRINTING COMPANY, ETC.615integration program upon mailroom job tenure, and their conditions of employ-ment within the combined operation. It is also clear that the union membershipwas torn by dissension with respect to the position their organization ought to takein regard to relative priority allocations, under the circumstancesSince any revela-tion of this internal dissension to nonmembers-particularly adherents of a rivallabor organization-could reasonably have been expected to damage RespondentUnion's prestige as the exclusive representative of the mailroom employees, testi-mony that Lomas cautioned the membership not to discuss the organization'sbusinesswith outsiders, upon pain of discipline, would seem to be worthy ofacceptance.In the light of the available evidence, taken as a whole, I am satisfiedthat the remarks attributable to Lomas were actually limited as indicated, andthat they cannot be characterized, properly, as a total prohibition of social inter-course between Wiesler, Grennmger, and the Hillbro membership of the respondentlabor organization.(The available evidence, previously noted, does establish thatsome of the union members in the combined operation did, actually, converse withWiesler socially, and that President Lomas, himself, talked to the complainant atthe Hillbro mailroom.And there is nothing in the record to show that any employeeof the respondent enterprise who fraternized with the complainant was ever sub-jected to union discipline for such conduct.)The Respondent Union's right to pre-scribe its own rules with respect to the acquisition or retention of membership byemployees-and to enforce any rules prescribed by appropriate organizationaldiscipline, so long as the statutory rights of the employees involved are not therebyinfringed-would seem to be clear under the Section 8(b)(1)(A) proviso. I find,therefore, that the remarks of President Lomas did not initiate any restraint orcoercion ofWiesler, or any other employee without union membership status,which can be considered legally attributable to the respondent labor organization.And, consistently, it would seem to be entirely clear that, the Respondent Hillbrocannot be held to have knowingly "permitted" Respondent Union, contractuallyrecognized as the exclusive representative of the firm's mailroom employees, toforbid fraternization or social intercourse between its members and the nonmembersof the organization, employed within the combined operation, during their courseof employment. I so find.3.The priority list and situation scheduleDuring the weeks immediately subsequent to the establishment of the combinedmailroom, the Examiner and Herald-Express mailers appear to have retained theirprior shift assignments, under separately maintained situation schedules. I so find.General Foreman Mathiesen, however, applied himself, before his resignation onSeptember 16, previously noted, to the preparation of a new situation schedule whichwould list the total number of full-time shifts required to provide adequate distribu-tion for the Hearst newspapers.Ultimately, he appears to have been able to preparea schedule which listed 126 five-day "situations" to be staffed.Concurrently, he wasengaged, I find, in the preparation of a priority list for the combined operation.Histestimony establishes, absent effective contradiction, that he prepared the prioritylist on the basis of the information he was able to secure from Respondent Hillbro'spayroll office with respect to the dates upon which each journeyman mailer then inthe firm's employ had established priority within the Examiner or Herald-Expressmailrooms.(Mathiesen's list, I find, ultimately included 112 journeymen mailerswhose priority within either mailroom had been established before the integrationmove, and 5 men, previously employed as apprentices, elevated to journeymen statusupon the activation of the combined mailroom.Within the 3-week period subsequentto its establishment, 5 new apprentices appear to have been hired, together with 3individuals who may possibly have been journeymen.The general foreman's listthus seems to have included 125 names.Of this number, seven were ultimatelyomitted from the regular situation-holder list.Paul Coon was designated a non-working foreman; M. Lomas and R. Santore did not receive regular shift assign-ments, despite their established priority, because of their official status as thepresident and secretary of the respondent labor organization, respectively; fourjourneymen, also, for unspecified reasons, were never listed as regular situationholdersFinally,Mathiesen appears to have had no more than 118 mailers availableto cover 126 scheduled situationsI so find.)The complainant, I find, was listed asthe 60th mailer on the general foreman's priority list.Ultimately, however, undercircumstances to be noted, he was afforded the 57th shift choice on the situationschedule; 3 listed mailers with greater seniority did not claim regular situationsWhile Respondent Hillbro's priority list was in preparation, Wiesler became awareof the possibility that his name would follow the names of five journeymen mailerspreviously in the Examiner's employ, with a common priority date which he believed 616DECISIONSOF NATIONALLABOR RELATIONS BOARDsubsequent to his own(The record establishes that, early in the month, the com-plainant observed a mimeographed document designated as "Revised Priority Listof the Herald-Examiner Chapel" which he found posted in the locker room of thecombined operation. It listed all of the mailers in Hillbro's employ before September2, 1956, Wiesler and Grenninger excepted.These employees appear to have beenlisted in priority order, supposedly on the basis of their earliest date of continuousemployment.The document also contained a statement that any "member" whomight wish to appeal would have to do so within 5 days after the regular monthlymeeting scheduled on September 10, 1956.Within the document's body, M. Sweet,R. Moudy, A Enciso, T. Barron, and H. Myers were listed in the order indicated,with November 11, 1947, shown as the earliest date of continous employment foreach.SinceWiesler's established priority date, previously noted, was October 11,1947, he believed himself entitled to precedence over the five employees designated.)The available evidence establishes thatWiesler protestedGeneral ForemanMathiesen's tentative decision to place him on Hillbro's priority list immediately afterthe five employees in question.He was, however, advised by the general foreman,I find, that these employees actually had established their priority status within theExaminer mailroom between March 8, 1945, and March 21, 1946, according toRespondent Hillbro's records.The complainant's testimony, to the contrary, thatMathiesen had listed the five employees involved in the sequence previously noted,with a common November 11th date of hire, was later contradicted in cross-examination.(In the light of the available evidence,there may be some basis foran inference that the mimeographed document which Wiesler had seen-one whichled him to conclude that the five Examiner men now under consideration ought tohave been listed by the Respondent Employer below him-may have been a prioritylist prepared at the Respondent Union's instance,to reflect the relative priority statusof organization members based upon some criterion other than strict chronologyapplied to their earliest date of hire as journeymen mailers.The origins of the docu-ment, however,and the principles utilized in its preparation,have not been estab-lished by reliable, probative, and substantial evidence.Itwas made a part of therecord merely to facilitate comprehension of the available evidence with respect toits contents.No definitive conclusion with respect to its origins or significance wouldbe warranted, and I have attempted none)Although the complainant appears tohave believed in good faith,on the basis of information available to him, that hisrelative priority had been erroneously determined,the record will not support a con-clusion that his established priority date did precede those of the five Examinermailers.His position on the priority list, in any event, was not changed.On September 16, as previously noted, Eugene L. Lowe was employed to replaceMathiesen as the superintendent or general foreman of the combined operation.Hereceived a copy of his predecessor's situation schedule,together with a priority list.These documents he gave to Chapel Chairman Yelsky; the latter was instructed tocirculate within the mailroom and to offer employees their choice of shift assignmentsand offdays, in accordance with established priority.The testimonial record will sup-port a factual determination that Yelsky took several days, from the 16th to the 22dof the month, to complete this task, and that he offered each mailroom employee,Wiesler and Grenninger excepted, his choice of available shift assignments.Thecomplainant and Grenninger were offered their choice of shift assignments by DayForeman Coon; the latter was accompanied, however, by Yelsky with the prioritylist in handWiesler,Ifind, expressed dissatisfaction with the shift-assignmentchoices available.(Before the establishment of the combined mailroom, he hadworked a shift which began at 7:45 a.m., with Sundays and Thursdays free.Nosuch shift remained for him to claim, when he was proffered his choice )Underprotest, he selected an 8 a in. start, with Sundays and Wednesdays free.His protest,however,was ineffective;no change in his assignment appears to have been madebefore the termination of his employment, to be noted.Conclusions as to the Priority List and Situation ScheduleIt is contended by the General Counsel that Respondent Hillbro, during the periodwith which this case is concerned, actually delegated responsibility for the mainte-nance of its mailroom seniority,priority, and shift-assignment system to the re-spondent labor organization.And the latter Respondent, it is asserted, "determinedthe maintenance"of Respondent Hillbro's seniority,priority,and shift-assignmentsystem for mailroom employees,throughout the period in issue.It has already been noted that the present record,in my opinion,will not supporta definitive conclusion that the ultimate decision reached by the mailroom'sgeneralforeman with respect to the preparation of an integrated priority list-pursuant towhich each mailroom employee's priority status was fixed on the basis of his initial HILLBRO NEWSPAPER PRINTING COMPANY, ETC.617employment date, either for the Examiner or Herald-Express, as a journeymanmailer-was a decision reached independently of Respondent Union's prior vote topress for the allocation of relative priorities on the basis noted.However, it will notsupport a definitive conclusion to the contrary, either, that the general foreman'spreparation of the integrated priority list, noted, reflected his passive acceptanceof the respondent labor organization's official position.Elsewhere in this report, it has been found that the trade agreement effectivethroughout this period included provisions which, essentially, purported to vest un-fettered discretion in Respondent Union with respect to the maintenance of Hillbro'sseniority or priority system.And the available evidence does establish that, beforethe activation of the integrated mailroom, the membership of the Union did approvethe preparation of a combined priority list for men previously employed in the twoHearst mailrooms strictly based upon their initial hire dates as journeymen mailers.The vote thus recorded could, of course, be interpreted as an attempt on the partof the Union's membership to exercise the discretion contractually vested in theirorganization,with respect to the establishment of a priority system for unionmembers.But can Mathiesen's ultimate decision, as Respondent Hillbro's mailroom super-visor, to adopt a priority system based upon a principle identical with the one ap-proved by the respondent labor organization legitimately be said to reflect, simulta-neously, both Respondent Employer's recognition of the Union's right to determinethe matter and the labor organization's exercise of that right?It is clear that the general foreman, ultimately responsible for the preparation ofRespondent Hillbro's priority list, was a member of the respondent labor organizationat the time; his knowledge of the Union's official position with respect to thepreparation of the list may, therefore, be inferred, despite the absence of anyevidence in the record to show that information with respect to the Union's votewas ever communicated, formally, to Respondent Employer. In my opinion, how-ever, the fact that he may have prepared the integrated priority list with presumptiveknowledge of the way Respondent Union's membership wished it prepared, and theconcurrent fact that his relative priority allocations appear to reflect the adoptionof a seniority principle identical with the one previously approved by his organization,cannot, without more, be considered sufficient to support the General Counsel'sdouble-barreled contention in connection with this aspect of the case.In the preparation of a combined priority or seniority list intended to establish therelative priority status of men previously employed at two separate locations, strictreliance upon data as to their initial dates of hire, regardless of the location of theirlocalHearstmailroom employment, would seem to have been both inherentlyequitable and reasonable.While, therefore, Mathiesen's determination to rely uponsuch data may have involved passive acceptance of Respondent Union's official policyin favor of such action, it may also have involved an independent decision, basedupon logical and equitable considerations.Nothing in the record will warrant a conclusion that Mathiesen was instructedby his Hillbro superiors to implement Respondent Union's previously declaredpolicyNor is there any concrete evidence that his decision, considered as apersonal one, was actually motivated by any recognition of the Union membership'svote as determinative.His testimony that he secured the necessary employmentdata from Hillbro's payroll department is the only testimony relevant to this aspectof the matter now in issue, and it has not been disputed.The General Counsel's argument, therefore, can only be said to rest upon in-ference.And since no evidence sufficient to rebut an equally valid inference tothe contrary has been adduced, the General Counsel's ultimate contention must berejected.CompareEvans v. International Typographical Union,81 F. Supp. 675,684-685, in this connection.The available evidence dealing with Chapel Chairman Yelsky's assignment torecord the shift preferences of the mailers establishes that his functions were min-isterial; nothing in the record would sustain a conclusion that he was authorized toeffectively "determine" shift assignments.And Wiesler's complaint that he wasdiscriminatorily deprived of the opportunity to choose the shift assignment hewanted because of some erroneous priority determinations-presumptively intendedto favor certain members of the respondent labor organization without justification-has not been established as meritorious.While a reference to the purportedpriority list, previously noted, observed byWiesler in the Respondent Employer'slocker room conceivably could have induced him to protest his final priority assign-ment below Sweet, Moudy, Enciso, Barron, and Myers as reflective of discrimina-tion,Respondent Hillbro's actual payroll records, which have not been effectivelydisputed, apparently establish the propriety of his placement below these employeeson the firm's list.(The posted document, relied upon by Wiesler as his source 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDof information with respect to priority dates, listed 10 employees with presumptive"earliest dates of continuous employment" between February 15, 1945, and July 21,1946; 15 employees were listed, thereafter, with presumptive priority dates betweenAugust 14, 1946, and October 10, 1947.And the five employees now in questionwere listed after T Szekely, the man with October 10, 1947, shown as his earliestdate of continuous employment. If the dates cited in the document can be con-sidered accurate, as Wiesler believed them to be, Mathiesen presumably would havebeen required to list Sweet, Moody, Encisco, Barron, and Myers on RespondentHillbro's priority list, properly in sequence, within the employee group of 10 withFebruary 15, 1945-July 21, 1946, priority dates, rather than as a single group,immediately subsequent to T. Szekely and prior to the complainant herein.Andhis failure to so list them might well have been considered indicative of a dispositionto accept the relative priorities indicated on the posted list.But the accuracy of thedates shown on the posted document-and the extent of their conformity, if any,with company records-has not been established.Any conclusion, therefore, thatthe general foreman gave the five employees priority status subordinate to Szekely'serroneously would have to rest entirely upon inference and surmise.And even ifsuch an error on the general foreman's part could have been established, for theiecord, it could not be considered sufficient to prove that Wiesler, with a concededOctober 11, 1947, priority date, was discriminatorily treated.)The available evi-dence, therefore, will not warrant a conclusion that Wiesler lost a desired shiftassignment because of an improper priority allocation effectuated by Hillbro's generalforeman at the instance of the respondent labor organization.And, consistently, I find nothing in the record adequate to sustain any contentionby the General Counsel that Respondent Hillbio delegated the establishment ormaintenance of its shift-assignment system to Respondent Union, or that the latterorganization effectively "determined" any shift assignments.4.Wiesler's discharge and its aftermatha.The dischargeOn the morning of Saturday, October 6, 1956, the complainant caught the attentionof Coon and complained of a headache.As a witness, Wiesler described himself ason the verge of a nervous breakdown at the timeHe testified that his voice hadbeen agitated, that his eyes had been tear-burdened, and that he had hardly beenable to contain his distress as a result of the harassment, previously noted, which hehad experienced; he insisted that his condition must have been apparent to the dayforemanThe complainant's testimony, which I credit in this connection, estab-lishes his report to Coon that:"If I have to go out and work on that floor with these men this afternoon," Isays, "you are going to have to get me a sub," I says, "I can't take any moreof it," I says, "I have tried to do my work. I tried to mind my business, andI can't do either." I said, "It's gone so far that it affects me in this manner."When the complainant suggested that he ought to be permitted to continue work inthe galley room as a marker of newspaper bundle wrappers, since he would berelatively isolated there, Coon promised to see what he could do; shortly thereafterAssistant Foreman Amador did instruct Wiesler to continue work in the galleyroom, and to relieve other men on the floor only if someone left for lunch or acoffee break.The day foreman, whose testimony with respect to the incident substantiallymatched Wiesler's, testified also that the complainant had said "something" to theeffect that he might be at work the following week, and might not; Coon alsorecalled some reference by Wiesler to his shift assignment.The statements of thecomplainant in this connection, however, impressed Coon as nothing more thangeneral conversationOn Monday, October 8, 1956, Wiesler reported at 7:45 a.m., despite his assigned8 a m. shift start.When his starting time arrived, Assistant Foreman Harry Haiggave him his work assignment.Questioned in direct examination, with respect to theconversation which ensued, Wiesler testified as follows:Well, he [Haig] was the only man on the floor. Paul Coon, the head foremanwas off on Monday and Amador didn't come in until around 9:00 or 9:15 andI didn't even see Gene Lowe.I don't know whether he was there or not.Hehad never given an order anyway.At this time I said to Harry,"Harry,1 have to be ofj the rest of the week;"and I says, "I am not going to Yelskybecause I don't recognize Yelsky as my chairman." . . . "And further, Yelskydoesn't even talk to me." [Emphasis supplied.] HILLBRO NEWSPAPER PRINTING COMPANY, ETC.619Wiesler described his reference to the chapel chairman as an attempt to indicatethat he would not conform to the general practice followed by unionized mailersin the combined mailroom desirous of time off;his testimony establishes,absenteffective contradiction in this particular connection,thatmembers of the respondentlabor organization who wished to arrange for time off would customarily advise thechapel chairman of their wish to have a substitute called for work throughout theirexpected period of absence.(The extent of the chapel chairman's actual authority,within the Hillbro mailroom,to call substitutes for any regular situation holderupon request, will be discussed elsewhere in this report.)In substance,the com-plainant's testimony,taken at face value, will support a factual determination thatHaig was told he (Wiesler)did not intend to request the chapel chairman to providehis substitute.As a witness,the complainant testified that he then went to workand assumedthatHaig would arrange to have a substitute called for him.Therecord establishes that he worked a full shift,and that he was also given someovertime work and performed it, despite the fact that he did not feel well, atAssistant Foreman Amador's request.Under cross-examination by Respondent Hillbro's counsel,Wiesler's testimonywith respect to this Monday conversationvaried slightlyfrom his initial recital.While continuing to insist that Haig had been the only supervisor on duty at thestart of his shift, the complainant conceded not only that he had been unaware ofGeneral Foreman Lowe's possible presence,but that he had made no effort to searchfor himWiesler also testified that he did not "know" Respondent Hillbro's nightforeman;he then denied any personal knowledge of the fact,asserted by counsel,that the night foreman of the combined mailroom customarily remained on dutyuntil 9 a.m.,approximately.His testimony does, however,establish his awarenessof the fact that Assistant Foreman Amador, designated as Day Foreman Coon'sreplacement on his Monday"off" day, began work at 9 a.m. every morning whileon duty.The complainant conceded that he had said nothing to Amador,despitethe latter's accessibility on October 8, about his need to absent himself.Questionedagain as to his conversation with Haig,Wiesler testified:Well, he gave me his assignment.I said,"Harry,I have got to take the restof theweek off.I am sick";and I said, "I am not going to tell Yelsky becauseIdon't recognize the man as my chairman,and he doesn'teven talk to meanyway." [Emphasis supplied.]The complainant's attention was then directed to his affidavit,before a Board fieldexaminer,dated November 6, 1956. It appeared to be consistent with his testimonyin direct examination and inconsistent with his later testimony,noted,since it didnot include an allegation that he had informed'Haigof his illness.When heacknowledged the affidavit,Wiesler wasconfronted with a later sworn statement,with a November20, 1956,execution date, in which his conversation with Haighad been reported in the following terms.On Monday,October 8th,when Haig gave me my assignmentfor that day,I told Haig I would have to take the rest of the week off.I did not tell himwhy Idid tell him,"I don't recognizeYelsky.That'swhy I am telling you."I didn't tell him why I was sure he already knew thatYelsky didn't talk to me.[Emphasis supplied ]When asked to explain the variation between his prior sworn assertion that Haigwas given no explanation of his declared need to absent himself, and his ultimatetestimony in cross-examination to the effect that he had explained his need bydeclaring himself to be ill, Wiesler,obviously perturbed,gave a confused reply. Insubstance,he attempted to explain the discrepancy as evidence of "discontinuity"of thought,caused by his mental conditionAs a witness for Respondent Employer, Haig placed his conversation with Wiesleron the 8th as "possibly"between 9 and 10 o'clock.His version, given in directexamination,reads as follows:Well, to the best of my knowledge,Mr. Wiesler came up to me and I don'texactly recall how the conversation started, because we used to talk, anyway,but during the course of conversation he mentioned to me the word-I wouldn'tbe sure whether it was"I think"or "I will," but Ithinkhe said that,"I think Iwill be off the rest of this week."And then we kept on talking.He didn'tsay anything definite to me, whether he wanted me to cover his shifts or whetherhe was sick at the time, and so I just kept on with the conversation and whateverwe were talking about, we just kept on talking.Well, I didn't give[Wiesler's comment]any thought because, to my knowledge,he wasn't givingme any instructions to see that his job be covered or anything,because he didn'tgive me any definite orders that he was going to be off. [Emphasis supplied.] 620DECISIONS OP NATIONAL LABOR RELATIONS BOARDThe assistant foreman testified that he had made no effort, at the time, to communicatethe sense of his conversation with Wiesler to any superior.He testified also thathe could not now recall any statement by the complainant, at the time, as to thereason for his possible absence.Wiesler did not report for work on Tuesday, October 9, 1956; the available evi-dence establishes that his absence was noted by Yelsky or Coon shortly after 8o'clock, and that the latter requested the chapel chairman to locate a substitute.(The testimony of Haig includes an assertion that he noticed Wiesler's absence onthe 9th, and that he brought the matter to Yelsky's attention after allowing thecomplainant a 15-minute grace period.The assistant foreman went on to testify thathe then "mentioned" his prior conversation with Wiesler to the chapel chairman,and that he repeated the complainant's alleged observation that he "thought" hewould be absent for the rest of the week; Haig stated, however, that he "left it upto the chairman" to see if a substitute could be secured to cover Wiesler's situationfor the day only.On the witness stand Haig displayed a tendency, in my opinion,to give self-serving testimony in an effort to avoid any imputation of responsibility orblame for the complainant's ultimate difficulty.Upon the entire record, I have noreason to doubt his assertion that he noted Wiesler's absence and mentioned it tothe chapel chairman, although Yelsky's testimony indicates that he could not recallany such conversation; I have not been persuaded, however, despite Haig's testimony,that his observations and comments were the causative factor behind Yelsky's effortto get a temporary substitute for Wiesler's situation.)A mailer previously summoned and waiting to replace an anticipated absenteewith a later shift start was assigned, instead, to cover Wiesler's situation; Yelskythen called a regular situation holder, subject to compensation at the contractual over-time rate, as a replacement for the absent employee with the later shift.By virtueof these adjustments, a straight-time replacement was arranged for Wiesler, but hisabsence, ultimately, made necessary the employment of a second substitute, com-pensable at overtime rates. I so find.Late in the day, General Foreman Lowewas apprised of the situation, but took no action.Wednesday, October 10, 1956, was the complainant's scheduled offday.Unable toreach Industrial Relations Counsel Mannon of the respondent enterprise on the 8thor 9th, Wiesler spoke to him by telephone early Wednesday morning.A synthesis ofthe available evidence with respect to this conversation establishes thatWieslerreported the hai assment and "silent treatment" suffered by him, to such an extent thathe had become ill and would have to take some time off; he also reported, I find, thathe would have to see a doctorMannon was asked to fix the time for a conference,atwhich the complainant would be able to discuss his grievances, but observed thathe was preoccupied with "integration" problems and would not have time availablefor a personal discussion.(In the light of all the relevant circumstances, Wiesler'stestimony that Marmon refused to arrange a conference because he was scheduled fora 3-week "vacation" can, in my opinion, only be considered indicative of a failureon the complainant's part to hear or interpret Mannon's comment correctly.)Theindustrial relations counsel asked Wiesler, instead, to outline his "problems" over thetelephone.His testimony establishes that the complainant referred to "silent treat-ment" to which he had been sujected, and to various instances of harassment.Wiesler conceded, however, that he was not being ostracized by any managementrepresentativeNeither of the men, I find, discussed his arrangement to have hissituation covered while absent.Later on the 10th Wiesler visited a physician, provided him with a case historyand a brief description of the work situation, and underwent a partial physicalexamination.The doctor prescribed Equinol for his use; I have taken official noticethat this is one of a group of drugs commonly known as tranquilizers. (Wiesler'stestimony on cross-examination suggests-pursuant to a suggestion, perhaps inad-vertent, by Respondent Employer's counsel-that he may have visited this physicianon the 17th of the month.Upon the entire record I am satisfied, however, thatWiesler consulted the doctor on the 10th with the results indicated.)On theevening of that day, however, Wiesler worked a full shift as a regular extra at theplant of the Montebello News, a community newspaper. - The record establishes hisemployment as a regular Wednesday night extra there, for some time.Questionedabout his apparent ability to work a full shift for this community newspaper whileclaiming illness in connection with his Hillbro employment, Wiesler testified, essen-tially, that his Montebello employment environment was more pleasant and did notsubject him to mental and emotional tension. I credit his testimony in thisrespect.On Thursday, October 11, 1956, Wiesler was again absent from the Hillbro plant.Yelsky provided a "time-and-a-half" man as a substitute.When this came toGeneral Foreman Lowe's attention, I find, he questioned Coon; the latter reported HILLBRO NEWSPAPER PRINTING COMPANY, ETC.621that Hillbro would have to have somebody for the 8 o'clock shift, since the firm losttime when it secured belated substitutes. (The testimony of the chapel chairman asthe General Counsel's witness, taken to be true, would tend to support a determina-tion that Lowe had questioned him on Thursday as to the reason for the employmentof "overtime" replacements for Wiesler; that he had then reported his inability tosecure straight-time substitutes on short notice; and that he had gone on to volunteeran observation that "if somebody is always hollering about discrimination, certainlywe are going to be discriminated against.You just got through firing a man forthe same thing, not showing up for work and here's a man that takes off the wholeweek whenever he wants and is not reprimanded by anyone, the Company or theUnion or anybody, and to me it is a clear case of discrimination."Lowe, however,categorically denied any conversation with Yelsky on Thursday, testifying, instead,that the chapel chairman had commented favorably about the decision to discipline"anyone" for a failure to cover "their" situation, after he had been told to find aregular replacement for Wiesler on Friday, October 12, under circumstances to benoted.In this state of the record, I have been unable to conclude that Yelsky reallytaxed Lowe with his failure to discipline Wiesler, prior to the general foreman'sdecision to effectuate the latter's discharge.The testimony of Lowe and Yelsky,considered as a whole, deserved characterization as vague in many respects; in thelight of their uncertainty with respect to many aspects of the situation now in issuethe evidence as a whole certainly cannot be said to establish that the commentreported by the chapel chairman was made to Lowe on Thursday prior to Wiesler'sdischarge or, indeed, to establish that it was made at all.)Since the complainant was again absent on Friday, October 12, 1956, Lowedecided to discharge him, allegedly.on the basis of his failure to make any arrange-ment for the coverage of his situation.The general foreman's intention in thisregard, I find, was communicated to Marmon, who approved his decision. Yelskywas also informed of the discharge; he was instructed to have a "straight time" manavailable to replaceWiesler the next day.This was done. In a letter dated anddispatched on Friday, however, Wiesler was advised by Lowe that:This is to inform you of your discharge from the mailing room position youheld at the Hillbro Newspaper Printing Company.This discharge is for neglectof duty; specific instance, failing to cover your position or notify any foremanthat you would be absent Tuesday, October 9, Thursday, October 11 and Friday,October 12.Early on the 13th, prior to his receipt of Lowe's letter, Wiesler telephoned Coon toask about his shift assignment for the week to come.When the day foreman askedhim whom he had notified of his intention to be absent for the week Wiesler desig-nated Haig as the assistant foreman involved.Coon replied that he had not been soadvised, and suggested that Wiesler call upon General Foreman Lowe to discuss thesituation.The complainant, accompanied by Attorney Gerard H. Mosian, there-upon reported to the Hillbro mailroom.(Prior to his arrival at the Hillbro plant, the attorney had been "briefed" byWiesler with respect to the situation; his testimony indicates that he had been told,among other things, that the complainant's name had been omitted from the mail-room "mark-up" for the week to come. I so find. In the light of the availableevidence, it may be inferred, certainly, that Wiesler had previously been so advisedby Coon; despite the absence of any reference by Wiesler to such a comment bythe day foreman, no other source of information has been suggestedIf an infer-ence can legitimately be drawn that Coon transmitted the information noted, it mayalso be concluded that Wiesler had reason to believe, before he reached the plant,that his job tenure might be in jeopardy. I so find.)Taken as a whole the available evidence, in my opinion, will warrant certainconclusions: Lowe told the complainant he was "through" and that a discharge letterhad been sent to him because he had walked off his job and let it go dark; Wieslerdenied the charge with some heat, insisted that Haig had been advised of his inten-tion, and suggested that the assistant foreman be questioned; Haig, then interrogatedby Mosian as the complainant's attorney, reported the latter as having said, on theMonday previous, either that he "thought he would" or that he "would" be absent forthe rest of the week; and the assistant foreman insisted, however, on his recollectionthatWiesler had not requested "definite coverage" for his situation.(The testimony of Mosian in regard to this conversation was quite detailed.Hereported, at one point, the gist of a comment by Lowe which could be taken as animplication that the general foreman had previously been unaware of Wiesler'sMonday talk with Haig; later, in cross-examination, he testified to the contrary effect.In the light of the entire testimonial record, I have found it unnecessary to acceptMosian's detailed-albeit somewhat contradictory-account of this conversation ) 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter a reference by Lowe to his previous consultation with Maranon,in regardtoWiesler's termination,the latter indicated,I find,that he expected to contest thepropriety of his discharge;he and Mosian then left.With the testimony on record,a conclusion would certainly seem to be war-ranted thatWiesler did,actually, notify Assistant Foreman Haig on the 8th ofthe month of his intention to be absent from work for the balance of the week. Iso find.(In this connection,I attach no importance to the possibility that Wiesler,according to the assistant foreman, may have said merely that he "thought" hewould be absent.Whether the complainant described his intention with tentativeor positive language, the assistant foreman, in my opinion,could have, and reason-ably should have, drawn an inference that he meant to be absent)Wiesler's testi-mony on cross-examination,however, that he gave a reason for his prospectiveabsence, has been effectively impeached.His second Board affidavit,previouslygiven, had included a positive assertion that he had not stated a reason for hisabsence.Additionally,ithas been noted that his initial Board affidavit and hisdirect testimony in this case had significantly omitted any indication that he hadadvised the assistant foreman of his indisposition.Iam satisfied also, upon theentire record,thatWiesler did not request Assistant Foreman Haig,expressly, tohave his situation covered for the duration of his expected absence.Nor doeshe appear to have made any effort whatever to notify Assistant Foreman Amador,the mailroom's day foreman in Coon's absence,of his intention to be absent; I findthat he made none.(The testimonial record,inmy opinion,does establish thepresence of General Foreman Lowe at the Hillbro premises on the 8th of the month.It is apparently conceded,however, that much of his day may have been spent inconference away from his mailroom office. Since Wiesler would seem to have beenoccupied,throughout the day, with regular mailroom assignments,his failure toseek out the general foreman,specifically,to repeat statements previously made toAssistant Foreman Haig cannot really be equated with his failure to contact Amadoras an error of omission.)The precise significance of Wiesler's failure to adviseAssistant Foreman Amador of his intention to absent himself, or to request thelatter to make arrangements for the employment of a substitute to cover his situa-tion, will be discussed elsewhere in this report.b.The offer of reinstatementOn the morning of October 15,1956,Wiesler and his attorney met Maranon andRespondent Hillbro's general manager, V. F. Dunsmore, at the office of the latter.The complainant,I find, was the principal spokesman in his own behalf; he outlinedthemailroom situation,from his point of view, with particular reference to the"silent treatment"and petty harassment suffered by him.Additionally,he referredto his impression that his relative priority status had been determined inaccurately.And the circumstances of his discharge were discussed.Taken as a whole, the testimony offered in this connection suggests,despiteWiesler's inability to recall his own comments in detail that he insisted upon his ownreinstatement at the earliest possible date without loss of priority,correctly deter-mined, and pay for any time lost on and after October 15,the date of the conference,which would have been his first day back at work but for Lowe's discharge action.I so find.Mosian denied that any reference was made to backpay on the 15th; hisdenial is not credited.In support of his reinstatement demand, also,Wieslerconceivably may have referred to a possibility that Respondent Hillbro would becharged with an unfair labor practice before this Agency or hailed into court forsome corrective action.(Dunsmore and Maranon so testified;they characterizedWiesler's comment in this connection as a threat.The complainant,however,denied any threat to involve the company in litigation.The testimonial conflictrevealed, however,would seem to be immaterial;I have made no effort to resolve it.Wiesler's right to file an unfair labor practice charge, or to invoke legal process uponappropriate grounds, cannot be disputed;his possible indication that such actionwas under consideration in the event his reinstatement was denied, therefore, cannotbe characterized legitimately as an improper"threat" of the sort sometimes con-sidered sufficient by this Agency to warrant a refusal of reinstatement by anemployer.)Respondent Hillbro's general manager informed Wiesler that Mannon wouldundertake a further investigation of the circumstances which had led to his dis-charge, and the matter of his priority status; the firm's industrial relations counselindicated that his investigation might take several days,and that if any correctiveaction, on either count,was deemed warranted,an appropriate adjustment wouldbe made.Wiesler expressed a desire for some decision with respect to his rein-statement demand at the earliest possible moment,and the conference ended. (The HILLBRO NEWSPAPER PRINTINGCOMPANY,ETC.623°record suggests that Dunsmore and Mannon may also have questioned Wieslergenerally, during this conversation, with respect to the real significance, if any,of recent developments in a jurisdictional conflict between the IMU and the ITUthen underway in Detroit; according to Mosian, Wiesler conceded his generalknowledge of the Detroit situation, but professed a lack of detailed information.There was, indeed, some talk about the Detroit controversy, I find, but it representeda digression from the principal subject under discussion.)There is a testimonial conflict as to whether Dunsmore and Mannon made somedefinite commitment as to the manner in which Wiesler would be notified of Re-spondent Hillbro's decision with respect to his reinstatement.The complainant andMosian testified, positively, that Dunsmore promised to report Respondent Em-ployer's decision to the latter as the complainant's attorney.Dunsmore testified thathe promised to let "them" know what Respondent Hillbro would do. The testimonyofMannon, however, was to the effect that no definite commitment was made withrespect to the manner in which the firm's decision would be communicatedUponthe entire record, considered in the light of the probabilities inherent in the situation,I find Mannon's testimony most credible, and conclude that no definitive commit-ment was made as to the manner in which Wiesler would be notified of RespondentHillbro's reinstatement decision.Later on the 15th, 1 find, Wiesler received Lowe'sdischarge letter.On the following day, he advised Dunsmore, by return mail,with a copy to the general foreman, that he considered Respondent Hillbro's dis-chaige action "null and void" since the basis indicated for it was erroneous andwithout factual support:In particular, I did not neglect any duty, did not fail to cover my position anddid not fail to notify the foreman in charge at the time, as stated.As I haveexplained to you, I notified Harry Haig, who was in charge at the time, thatIwould be off the days in question pursuant past usual procedure, to whichhe did not voice any objection I required medical attention at the time.The complainant characterized his discharge as violative of Respondent Hillbro'sthen current contract and also violative of the Act, as amended.He requested apersonal reply as to the results of the inquiry Dunsmore and Mannon had promisedto make.On the evening of Wednesday, October 17, 1956, at 6 p.m., approximately,Wiesler received a telephone call; he was invited to Detroit to assist the IMU inthe controversy, previously noted, involving Respondent Union's sister organizationthere.Although he completed his regular night shift at the Montebello News plant,between 8 p.m. and 6 a m., the next day, the complainant arranged for excusedabsence from this extra employment until further notice.He then went hometo pack, and left to catch his plane for Detroit on the morning of the 18th, at 8 a.m.,approximately.He did not advise any Hillbro representative of his departure, Ifind; nor did he suggest that his wife do so.And there is nothing in the recordto indicate that he even informed his attorney that he was leaving the city.Wieslertestified that he gave Mosian no notice, and that he left no instructions as to theaction which the latter would have to take if notified, during his absence, of acompany decision in regard to his reinstatement.On October 18, however, Dunsmore received Wiesler's letter.The completionofMannon's investigation was also reported to him. (The testimonial record willsupport a finding, also, that Mosian telephoned Dunsmore on the morning of the18th to ask whether a decision had been reached with respect to Wiesler's reinstate-ment request and other grievances.The attorney was informed that no decisionhad yet been made.Nothing was said, I find, about the complainant's absence fromthe city.)Dunsmore made arrangements to confer with the industrial relationscounsel on the following Monday, and to reach a decision then with respect tothe complainant's employment status.The conference thus arranged took place between 9 and 10 a.m. on Monday,October 22, 1956.Mannon, I find, recommended Wiesler's reinstatement; he sug-gested that it would be expedient to restore the mailer to work for several reasons,among them, his disputed claim of illness justifying his absence, the pressure of otherproblems with which the Hillbro management was burdened, and the possibility thatlitigation thus might be avoided. (The Hillbro management, I find, did not acceptWiesler's contention with respect to Lowe's lack of justification for discharge action.Mannon held the opinion that Wiesler had actually failed to make adequatearrangements for the coverage of his situation.Nevertheless, he recommendedWiesler's reinstatement for the reasons noted.)With Dunsmore's approval, Mannon then prepared a letter addressed to Wieslerfor the general manager's signature, which the latter expected to dispatch by specialdelivery, registered mail that day.The complainant was advised therein, that: 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn accordance with understanding reached with you and your attorney duringour meeting Monday, October 15, we have further investigated facts involvedin your recent discharge and decided that, while we felt there was completejustification for the discharge, we will be willing to rescind it and restore youto your job.Therefore, we request that you assume your regular duties at 8:00 A.M.,October 23.Prior to the letter's dispatch, Lowe was summoned to receive an explanation ofDunsmore's action since the discharge was being reversed.Upon his arrival, Lowereported a rumor among the Hillbro mailers with respect to Wiesler's presence inDetroit.Mannon's testimony that Lowe's report provided his first intimation that thecomplainant might be unavailable for work on call has not been effectively contro-verted; I so find. (Wiesler's statement that Lomas observed him in Detroit onFriday evening, October 19, has not been disputed.And, under the circumstances,an inference may be warranted that the rumor reported by Lowe may have originatedwith a telephone report to some Hillbro mailers by the Respondent Union's presi-dent.It is conceivable, therefore, that information about Wiesler's absence fromLos Angeles could have come to Mannon's attention before Monday, the 22dTheavailable evidence, however, will not clearly support such a conclusion.)The in-dustrial relations counsel immediately telephoned Mrs. Wiesler; she confirmed Lowe'sreport with respect to her husband's absence from the city, and reported that hewould be absent for 2 or 3 weeks.Mannon's testimony establishes, absent contra-diction, that he identified himself as a Hillbro representative, calling to requestWiesler's return to work; he suggested, I find, that Mrs. Wiesler communicate withher husband. (Confronted with several leading questions, Mannon testified, also,that the substance of his letter, previously dictated, was communicated to thecomplainant's wife.Specifically, the record reveals his acknowledgment of thecorrectness of a suggestion, first, that Mrs. Wiesler was told of Hillbro's desire thatWiesler report for work, and, secondly, that she was asked to advise him to reportthe next morning. In the absence of contradiction, this testimony is credited.)The reinstatement letter was then dispatched; Mrs. Wiesler received it at 4:30p.m., approximately.During the day, I find-whether before or after her receiptof the letter is not clear-she communicated its substance to her husband's attorney.On the evening of October 22, 1956, I find, Mosian attempted, without success, toreach Wiesler by telephone.On the evening of the 23d, however, the latter finallytelephoned Mosian and his wife.The details of his conversation with the attorneyhave not been reported; Mrs. Wiesler, however, advised him of Mannon's telephonecall early on the previous day, and her subsequent receipt of Dunsmore's letter. (Asa witness, Wiesler expressed a belief that she also read the letter to him. I so find.)The complainant advised his wife-and Mosian possibly-that he would return assoon as he could; he did not, however, make any attempt to estimate the date of hisarrival.Nor did he make any attempt to communicate with Hillbro, directly, inregard to the reinstatement offer.And the record establishes that he did not instructeitherMrs. Wiesler or his attorney to advise Respondent Employer of his expecta-tions.(The testimonial record suggests that Wiesler may have lacked funds suffi-cient to enable him to leave Detroit forthwith, his testimony does establish, absentcontradiction, that he did leave that city as soon as he had received an IMU checkfor his subsistence and expenses.)On Thursday or Friday, Mosian telephoned Dunsmore to request a conferencewith respect to Wiesler's reinstatement.Arrangements for a meeting on the 30thwere made.Thereafter, on October 29, 1956, the complainant returned from Detroit;at approximately 10 a.m. on the morning of the 30th, accompanied by his attorney,he met Dunsmore and Marmon in the general manager's office.At the outset, I find, Mannon strongly indicated Hillbro's displeasure at the factthatWiesler had made himself temporarily unavailable for immediate reinstatement,by his departure from the city, after stating his desire for a prompt decision byRespondent Employer with respect to his reinstatement demand.The complainantwas told that the firm considered his departure without notice irresponsible; Mannonand Dunsmore charged that he had not acted in good faithWiesler, however, de-clared that, in the absence of any "commitment" by the respondent enterprise withrespect to the time which would be required for Mannon's investigation, he had notfelt obligated either to notify Respondent Hillbro of his departure or to advise themas to the expected duration of his absence from the city.Pressed for a belatedexplanation, he insisted that Respondent Employer was not entitled to one, andexpressed the opinion that the reinstatement letter had been sent by the firm on the22d precisely because "everybody" knew he was then out of the city.On the basis ofMannon's testimony, which I credit in this connection, I find that Wiesler was told HILLBRO NEWSPAPER PRINTING COMPANY, ETC.625Respondent Hillbro would be unable to maintain mailroom discipline and moralethereafter if it decided to reinstate him with full priority; he was advised, also, thathis attitude was considered an affront to the Hillbro management.Mannon stated,therefore, that he would not recommend the complainant's reinstatement.Wiesler,however, insisted upon his right to reinstatement with previously established priority,reiterated his contention that he should not have been considered obligated to "sitaround" near Respondent Employer's "front steps" awaiting recall, and declared thathe could not afford to "pay" for the blunders of the mailroom foremen.The firm'sgeneral manager, I find, finally stated that he wished to reconsider the matter, andthatMosian would be advised of his ultimate decision.Subsequently, in a conference with his industrial relations counsel, Dunsmoreannounced his determination to waive Respondent Hillbro's recognized right to con-firm Wiesler's discharge, or to deny him reemployment for 6 months; he declaredhis intention to offer the complainant reinstatement at the "bottom of the board"without priority.The general manager observed that such a disposition of Wiesler'sdemand would give him regular employment, under existing circumstances, but thatitwould also subject him to discipline; that it would eliminate any basis for acontention that Respondent Hillbro had discriminated in his favor; and that it would,thus, facilitate the maintenance of mailroom morale and discipline, generally.Dunsmore's offer of reemployment on the terms indicated was communicated toMosian thereafter.He, in turn, relayed it to Wiesler, who rejected the offer, despitethe attorney's advice that he accept it, in these terms:And I said, "Jerry, I am not going to go back under those conditions. It istantamount to putting me in the street." I said, "The chairman does the hiring.He is going to hire everybody ahead of me. I would never get a chance. Iwould starve to death showing up in there." I said, "I couldn't do it. I amgoing to the Labor Board."Essentially, the general manager's offer appears to have been construed by Wiesleras an offer of substitute or extra work; on that ground it was rejected.On November6, 1956, Wiesler's initial charges in the present matter were filed.The subsequenthistory of this consolidated case has been noted elsewhere in this report.Analysis and Conclusions as to Wiesler's Discharge and Hillbro's Refusal ofUnconditional Reinstatement1.Thedischargea.ContentionsThe General Counsel's argument with respect to Wiesler's discharge has alreadybeen noted. In terms of the statute, he contends that Respondent Union attemptedto cause and did cause Hillbro to terminate the employment of the complainant onOctober 12, 1956, for a reason statutorily proscribed.Hillbro's defense, essentially,rests upon a contention that Wiesler was discharged for cause, namely, his failureto cover his situation, or to make proper arrangements for its coverage, during aperiod of presumptively necessary absence.And Respondent Union denies re-sponsibility, within the meaning of the statute, for Respondent Employer's dischargedecision.b.The obligation to cover a situationThe trade agreement between Respondent Hillbro and the Union, throughout theperiod with which this case is concerned, included a commitment that every mailroomemployee would "faithfully perform" the mailroom work to which his foreman mightassign him.It also affirmed each foreman's right to discharge employees for neglectof duty and other reasonsAnd, with respect to journeymen situations, section 14of the agreement provided that:No journeyman or apprentice covered by this contract shall be required orpermitted to hold a situation of more than five days or five nights or a combina-tion of days and nights equivalent to five, in one financial week.Establishingor maintaining situations composed of less than five shifts is prohibitedAnyemployee covering a situation is entitled to employ in his stead whenever sodisposed, as a substitute, any competent man, without consultation or approvalof the foreman of the otlce, but this substitute must be selected according tothe order of priority.Provided, the office has first call on available men foremployment as extras. [Emphasis supplied.]560940-61-vol 127-41 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder this contractual language, each of the Respondents has long recognized thatregular situation holders have had the right to absent themselves from work "forany reason" only if arrangements have been made, somehow, for the proper coverageof their situation by a competent substitute employee.The failure of a regularsituation holder to arrange for the proper coverage of his situation during any periodof absence, however, has routinely been considered a serious offense-sufficientlyserious, indeed, to justify discharge.The common consensus of the present Respondents, in this connection, wasreflected, also, in certain additional contractual provisions.Their trade agreement,for example, contained a provision-embodied in section 12, specifically-which rec-ognized by implication a foreman's right, under certain circumstances, to dischargeor discipline a journeyman for reliance upon an incompetent substitute to cover hissituation, since it foreclosed the foreman's right to take such action if the journeymaninvolved had not been notified of his substitute's incompetency.Section 15 of theagreement also included a reference to the five shifts constituting a situation, and aprovision that employees required to work on their regular offday or ofnight, or ona sixth or seventh shift within any workweek, should be paid at overtime rates.There was also a provision that:The Employer shall not be obligated to accept situation holders as substituteson their off-days or off-nights, but may require regulars to cover their ownsituations.And in the following section, there was a provision that extras hired as substitutesshould receive an additional allowance over the contractual journeymen rate, to bepaid by the regular situation holder replaced.Under these contractual provisions, Hillbro mailers who, for one reason or another,found it necessary to be absent from work were free to call their own substitutes,subject only to the practical requirement that any substitute called would have tobe a straight-time man of proven competency, selected on the basis of priority.Themailroom employees of the respondent enterprise were also free, however, as amatter of custom and practice, to enlist the assistance of the respondent labor organi-zation's chapel chairman, directly, in their effort to locate competent substitutes.In this connection, the testimonial record will support a conclusion, in my opinion,that regular situation holders, wishing to cover their situations with the chapel chair-man's assistance, could satisfy the operational needs of their employers and dischargetheir own responsibilities, in this respect, if the chapel chairman reported his abilityto provide competent straight-time substitutes.In other words, if any regular mailerdid request the chapel chairman's assistance and the latter proved able to provide aproper substitute for the duration of the regular situation holder's anticipated periodof absence, the employee in question could legitimately consider his situation covered.He could then absent himself without fear of discipline or discharge.But if thechapel chairman was unable to give any assurance that the situation of a prospectiveabsentee would be covered by a competent straight-time substitute, the situationholder involved would have to seek a substitute himself, or, perhaps, request someauthorizedmanagement representative to excuse his prospective absence, in anyevent.The Hillbro mailers were also free, of course, to solicit permission for prospectiveabsences, initially, from any authorized management representative.(When the in-tegrated mailroom was established, Respondent Hillbro posted a list of managementrepresentatives authorized,inter alia,to grant direct employee requests for time off;the list was posted, I find, at two locations, both within the mailers' locker room andadjacent to the board at which they signed Respondent Employer's attendance record.General Foreman Lowe does not appear to have been listed.The other foremen andassistant foremen listed were designated as the "Big Six," informally; the groupinitially included Day Foreman Coon, Night Foreman Wilson, and Assistant ForemenSzekely, Haig, Cobb, and Schneider.Within a short time after September 3, 1956,Haig's name was removed from the list, and that of Assistant Foreman Amadorsubstituted; this change appears to have occurred within the second or third weekafter the establishment of the combined operation. 1 so find )The available evidence establishes that Mathiesen and Lowe, in their capacity asgeneral foremen of Respondent Employer, considered themselves authorized to ex-cuse employees from attendance for any reason whatsoever-and that they were, infact, so authorized-upon the receipt of satisfactory assurance that a competentstraight-time substitute would actually be available for service as a replacement.Additionally, I find these managerial representatives considered themselves author-ized to excuse employees from attendance for good cause-sudden illness, for ex-ample-without regard to any substitute's availability; taken as a whole, the testi- HILLBRO NEWSPAPER PRINTING COMPANY,ETC.627monial record establishes that they possessed such authority also.In such cases, theauthorized managerial representative involved would routinely attempt, usually withthe chapel chairman's assistance, to cover the shift assignments of any absent em-ployees with "regular substitutes" or "extra" men, compensable at straight-time rates.If straight-time replacements happened to be unavailable, however, to fill any unan-ticipated vacancy, the management was authorized, I find, to call any regular situationholder for extra-shift work, compensable at overtime rates; in such cases, absentsituation holders, excused for good cause, would not be held responsible for theirEmployer's inability to cover the shift assignments involved with competent straight-time men.The record also establishes, as the General Counsel has noted, that Mathiesen andLowe, Respondent Employer's general foremen, upon their receipt of informationthat a mailer would be absent, generally notified the chapel chairman to procure areplacement, if one could be procured, and that they "took for granted" the ability ofthe chapel chairman, thus notified, to supply the necessary replacement.An infer-ence would certainly seem to be warranted, therefore, that the Hillbro managementusually delegated the task of substitute procurement to a representative of therespondent labor organization, without attempting to supervise his performance inthat role very closelySuch an inference, however, would not impair the validityof the parallel factual conclusion, previously noted, that the representatives of theHillbro management in the mailroom were themselves authorized to excuse employeesfrom work, and to employ competent straight-time substitutes, if possible, or com-petent "overtime" replacements, if necessary.c.The failure of Wiesler to cover his situationIn the light of the present record, a conclusion would seem to be warranted thatWiesler failed to meet his acknowledged responsibility for the coverage of his situa-tion, from October 9 through 12, by compliance with established patterns of pro-cedure at Respondent Employer's plant.As Respondent Hillbro's counsel has observed, the complainant made no effortwhatsoever to secure the official approval of an authorized company representativefor his projected absence from work.There can be no doubt that the names of the"Big Six" management representatives authorized to give such approval were knownto him; his own testimony so indicates.Specifically, I find, he knew that Amadorhad replaced Haig as the "second-in-charge" within the mailroom on the day shift;his awareness of the fact that Assistant Foreman Haig no longer possessed theauthority to excuse employee absences may therefore be inferred.Haig, it is true,did not remind Wiesler of the fact that he had been deprived of such authority;under the circumstances, however, his failure to do so cannot be said to have misledthe complainant to his detriment.The record shows that the latter made no efforteven to inform Assistant Foreman Amador of his previously declared intention,despite Amador's acknowledged accessibility for a major part of the October 8 dayshift.For the sake of discussion, we may assume that Assistant Foreman Haig wasactually the only management representative present in the mailroom when thecomplainant chose to announce his intention to be absent for the balance of theweekWiesler, however, surely must be charged, as Respondent Hillbro's brief putsit,with notice that*any statement made to Haig was ineffectual for any purpose and couldnot possibly set in action the procedures to cover [his] situation . ..Even though his subsequent failure to seek permission for the projected period ofabsence from Lowe may, perhaps, be excusable for the reasons previously noted,his failure to make any effort to communicate with Assistant Foreman Amador,or to seek permission for his absence from the latter pursuant to the establishedcustom and practice, has not been adequately explained(Due consideration hasbeen given to the testimony of Wiesler that the treatment accorded him by his fellowemployees within the mailroom agitated him and left him emotionally and mentallydisturbed.Since it is clear, however, that he possessed sufficient self-control to worka full shift on October 8, and to undertake some overtime work as well, no con-clusion that tension or agitation was responsible for his failure to request Amador'spermission for his projected absence would be warranted.And I cannot concludethat his error of omission in this respect ought to be overlooked or excused.)Wiesler, therefore, cannot be said to have covered his situation personally; neithercan he be said to have followed, properly and completely, the customary procedurewith respect to arrangements for excused absence-which procedure, essentially, 628DECISIONSOF NATIONALLABOR RELATIONS BOARDwould have shifted the burden of substitute procurement, if his absence were ex-cused, to Respondent Employer.In Respondent Hillbro's behalf,it is alsoargued that Wiesler's statement to Haigon the mailroom floor-evenassuming,for the sake of argument, that the assistantforemanwas a managementrepresentative then authorized to approve or excuseabsences-was insufficient to call for managerial action.While I cannot agree thatthe statement thus challenged was so vague as to leave Haig reasonably in doubt asto the complainant's intention, I have already found the available evidence insufficientto establish that the latter referred to his illness to justify his proposed course ofaction.I have found, also, that Wiesler did not seek Haig's permission to absenthimself, and that he did not request theassistantforeman, specifically to arrange forthe procurement of his replacement. In the light of these conclusions I find merit inthe ultimate contention of Respondent Employer, noted, that Wiesler's statement wasactually insufficient to put the mailroom management on notice that it was beingasked to arrange for the coverage of his situation.It would seem to be the General Counsel's contention, essentially, that Haig oughtto have construed Wiesler's comment, nevertheless,as a requestfor permission tobe absent, and that the complainant was, therefore, free to construe the assistantforeman's failure to voice an objection as an indication of acquiesence.Such acontention, however, goes too far. (When asked to explain why he did not requestHaig, expressly, to arrange,,for the coverage of his situation,Wiesler testified-ina passageultimately stricken at the General Counsel's request-that a Board fieldexaminer had previously advised him, "If you tell the foreman that is all that isnecessary.From then on it's his responsibility." I find nothing in the record,however, which would warrant an inference that, pursuant to established practice,responsibility for the coverage of a situation could be shifted to Respondent Hillbro'smailroom supervisors if they were told that the regular situation holder expectedto be absent.Rather, the available evidence would seem to require a conclusionthat thefirm's managementnormally assumed responsibility for the coverage ofa situationonly after advising the prospective absentee,in some fashion,that hisabsence would be approved or excused, and that such advice would be given anemployee, normally, only if an appropriate supervisor had been given adequatereasonto believe that the absence in prospect was necessary, or, alternatively, thata competent straight-time substitute was procurable.)There is no recordindicationthat the mailroommanagementofRespondentEmployer, under established custom or practice, was ever expected to consider themere announcementof a mailer's projected absence sufficient to require the assump-tion of his recognized obligation to cover the situation, absent some indication ofofficial disapproval.And since the obligation to cover a situation is generallyconceded throughout the newspaper industry to be the mailer's obligation, thedetermination herein that any mailer desirous of permission to absent himself oughtto be required to make his request for such permission explicit cannot be said toimpose an undue burden.d.The liability of the RespondentsIt is contended, in the General Counsel's behalf, that Respondent Union causedHillbro to discharge Wiesler, under the circumstances herein found, and that Remspondent Employer took such action at the Union's instance, since "uncontrovertedevidence" establishes that:...at the request of the Chapel Chairman of the Union to the General Fore-man who was also a Union member, a letter of discharge went out to theCharging Party, the reason for the discharge being stated as his failure tocover his situation. . . .And to establish the consequent statutory violation, the General Counsel furtherargues that Respondent Union actually caused the complainant's discharge, not forthe reasonstated inRespondent Employer's letter of discharge, but because he wasnot an organization member.These contentions, in my opinion, have not been sustained.Elsewhere in thisreport it has already been noted that Chapel Chairman Yelsky's testimony cannot,realistically,be evaluated as sufficiently reliable and probative, absent corrobora-tion, to establish that Lowe's termination decision was actuallymadepursuant tohis request, suggestion, or insistence.And even if the chapel chairman's testimony,considered in its total context, could be said to deserve evaluation as sufficient tosupport a determination that he didsuggestWiesler's discharge, despite Lowe'stestimony to the contrary, the General Counsel's ultimatecontention with respect HILLBRO NEWSPAPER PRINTING COMPANY, ETC.629to the impropriety of Respondent Employer's motivation for the termination inissue would have to be rejected.For reasons noted elsewhere in this report, I amsatisfied that the complainant herein-although legitimately in need of a respitefrom job tension, and medical advice or treatment-did not take action reasonablycalculated to assure the coverage of his situation, for the duration of his expectedperiod of absence, and that neither of the Respondents herein can be held responsiblefor his failure to follow established Hillbro custom and practice in that connection.This being the case, the chapel chairman's comment, suggestion or request, evenifmade, would seem to deserve characterization as nothing more than a reminder,addressed to the Employer's general foreman, that the complainant had renderedhimself subject to discharge for neglect of duty.Compare EssexWire Corporation,113 NLRB 344, in this respect. I so find.(There is testimony in the record, which the General Counsel has made no effortto controvert, that a number of employees, presumptively members of the respondentlabor organization, had previously been dismissed, each for some failure to coverhis situation.And there can be no doubt, upon the entire record, that, under in-dustry custom and practice, the obligation to cover mailroom situations has beenconsidered an employee obligation, and that an employee's failure to discharge thatobligation, or to assure himself of its assumption by the chapel chairman or mailroomsupervisor, has routinely been considered cause for discharge.)Suggestions, addressed to an employer, that one of his employees may properlybe subject to discharge for cause cannot be considered open to administrative pro-scription under the Act, as amended, merely because a labor organization's pre-sumptive agent may appear to have been their source.CompareContinentalOverallCompany,116NLRB 1588, 1598-1600;Queens-Premier-Williams FurDressing Corp.,92 NLRB 42, 49-51, on this point.These last observations, of course, reflect a rejection of the General Counsel'sbasic contention that the reason Lowe gave for Wiesler's discharge was a pretextualone.In the light of the available evidence, it may be possible to argue, perhaps, thatthe failure of the complainant to cover his situation, or to take necessary andappropriate action to assure its coverage, would have been corrected, voluntarily,by the chapel chairman of the respondent labor organization, and that the Hillbromanagement would have been persuaded not to rely upon the complainant's error ofomission to justify the discharge, but for his known IMU adherence and his con-comitant refusal to maintain union membership.The testimonial record, however,will not support such a conclusion. It does, of course, establish that the Hillbromanagement effectively delegated responsibility for the coverage of Wiesler's situa-tion to the Respondent Union's chapel chairman.And it does establish that thelatter arranged to have his position filled, for several days, by mailers compensableat overtime rates. In the light of evidence sufficient to warrant a conclusion thatWiesler's relationship with his fellow employees had deteriorated, it might be argu-able, at the very least, that Yelsky's failure to procure a straight-time replacementfor him stemmed from the chapel chairman's determination not to help him dis-charge his obligations.Taken as a whole, however, the testimonial and documentaryrecord will not support a definitive determination that the Respondent Union's shoprepresentative failed to put forth his best efforts in Wiesler's behalf, or that his pre-sumptive failure to locate straight-time substitutes reflected the consummation of adeliberate effort on his part to comprise the latter with the Hillbro management.(Itwill be recalled that the language of section 15 of the Newspaper Agreementthen operative relieved Respondent Hillbro of anyobligationto accept situationholders as substitutes on their offdays or offnights andpermittedit to require regularsituation holders, instead, to cover their own situations.)Various documents received in evidence establish that Respondent Employerhad no regular substitutes available for call, during this period, and that eightsituations listed on Mathiesen's situation schedule had not yet been filled by regularsituation holders.The possibility that some mailer's unexpected absence mightnecessitate the procurement of a "time-and-a-half" replacement was thus everpresent.The use of such replacements for Wiesler, therefore, cannot, alone, betaken to warrant an inference that available straight-time men were deliberatelyoverlooked by the chapel chairman.With respect to Respondent Employer, also,Lowe's willingness to forgo immediate disciplinary action, after he learned ofWiesler's absence from work without proper notice or permission, has been noted.Such forbearance on the general foreman's part, certainly, would tend to impair thevalidity of any inference that Lowe actually welcomed the opportunity to dispensewithWiesler's services; it would suggest, rather, that he was preoccupied with 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent Employer's mailroom manpower problem, and reluctant to take quickaction to dispense with the services of a regular situation holder. I so find.In the General Counsel's brief, reference is made to the fact that, under the tradeagreement effective throughout the period with which this case is concerned, Respond-ent Hillbro's mailroom foremen functioned in a dual capacity, by virtue of theirpresumptive obligation to promote Respondent Union's interest in connection withthe discharge of their supervisory functions; upon this ground the General Counselasserts that any action taken by these foremen must be attributed to both of theirrespondent principals.Even the acceptance of this major premise, however, could not sustain a con-clusion thatWiesler's discharge was effectuated for statutorily proscribed reasons.The mere fact that Hillbro's general foreman knew, when he dispatched the dis-charge letter previously noted, that the complainant was not a union member, doesnotmake the reason given for his discharge action a pretextual one. Since con-tractual cause forWiesler's discharge existed, Lowe's alleged right or duty tofunction in a dual capacity, both as the representative of his Employer and therespondent labor organization, may be disregarded as immaterial.eConclusionUpon the entire record, therefore, I find the General Counsel's double contention-thatWiesler's initial discharge by Respondent Hillbro on October 12, 1956, wasimproperly motivated, and that Respondent Union ought to be considered responsi-ble for that discharge action-lacking in merit.Taken as a whole, the availableevidence has led me to conclude, rather, that the complainant's termination waseffectuated because of his failure, possibly inadvertent, to take necessary andappropriate action to assure the coverage of his situation during a period ofexcusable absenceAlthough I cannot accept Respondent Hillbro's ultimate con-tention thatWiesler's dismissal was effectuated for "good and sufficient" cause-tothe extent that acceptance of such a contention might imply recognition of hisguilt in terms of willful neglect of duty-there can be no doubt that he did notfollow established custom and practice, within the Hillbro mailroom, with respectto the coverage of his situation, and that his failure to comply with established pro-cedures in this respect left him subject to discharge, under the trade agreementthen effective and viable company policy.2.The refusal of reinstatementWith respect to Respondent Hillbro's ultimate refusal to reinstate the complainantwithout loss of priority, similar conclusions would seem to be inescapable.a.ContentionsIn this connection, it seems to be the General Counsel's contention, essentially,thatRespondent Hillbro's management representatives made a specious offer ofreinstatement with priority toWiesler-possessed of full knowledge that he wouldbe unable to resume work when requested-and then reliedupon his failure toreport for work to justify their ultimate refusal to reinstate him with priority statusunimpaired.The liability of Respondent Union in this connection, outlined in theGeneral Counsel's brief, allegedly would rest upon a determination that:Since the original discharge was occasioned by Respondent Union, based onthe fact that the Charging Party was not a member of Respondent Union, thelater refusal to reinstate for failure to appear in accordance with the offer ofreinstatement, being part of theres gestae,can be attributed to RespondentUnion.Aside from this contention-essentially, that Respondent Hillbro's ultimate refusalto reinstateWiesler without loss of priority represented the culmination of a courseof conduct initiated at the suggestion or insistence of the respondent labor organiza-tion-the General Counsel had made no effort to link Respondent Union, specifically,with Dunsmore's ultimate decision to offer the complainant reinstatement withoutprioritystatus.b.The reinstatement offerThe available evidence, in my opinion, will not sustain the General Counsel'scontention that Dunsmore's initial offer of reinstatement without qualification toWiesler was specious,,or that he.made it, at Mannon's suggestion,with"full knowl-edge" that Wiesler would be unable to meet its terms. HILLBRO NEWSPAPERPRINTING COMPANY, ETC.631In the course of his testimony, the complainant conceded that his reinstatementdemand, presented during the October 15 conference, had been couched in terms ofan imperative nature, and that a quick decision by the Hillbro management, withrespect to each of his grievances, had been requested.And whatever the consensusof the conference participants may have been with respect to the identity of theperson or persons to be notified of any management decision, the record will supporta conclusion that Wiesler, by his October 16 letter, addressed to Respondent Hillbro'sgeneral manager, himself requested personal notification.Nevertheless, it is estab-lished that he left the city, and thus rendered his immediate reinstatement impossible,for a period of indefinite duration without notice to Respondent Hillbro or his at-torney.In the light of this conceded fact, it would seem to be clear that a course ofconduct attributable solely to the complainant herein created the situation whicheventually led to his loss of a reinstatement opportunityAnd I so find. There isa suggestion in the record, based upon Attorney Mosian's "present impression" asto the course of events, that MrsWiesler may have informed him of the complain-ant'sDetroit trip, on the 20th or 21st of the month, in the course of a social con-versation; he testified categorically, however, that he had telephoned Dunsmore onthe morning of October 22 to ask whether any decision had been made with respectto the complainant's reinstatement, and that he had reported Wiesler's absence fromthe city during his conversation with Respondent Hillbro's general managerTakenat face value, this testimony was presumably offered because of its tendency tosupport an inference that the Hillbro management proceeded to offer Wiesler rein-statement only after being apprised that he would presumably be unable to acceptDunsmore, however, testified that he had not received any telephone call whatever,from Mosian on the date indicated.The evidentiary conflict in this respect need not, in my opinion, be resolved.Considered as a whole, Mosian's testimony would almost compel an inference, con-trary to the General Counsel's view, that his telephone conversation with Dunsmore-if there was one-occurredshortly afterthe actual dispatch of the reinstatementletterAnd it would seem to be clear on the basis of the attorney's testimony, thatDunsmore's necessarily antecedent decision to send the letter could not, therefore,have been precipitated by information with respect to Wiesler's unavailability.Additional support for this conclusion may be found, also, in the attorney's testimony(1) with respect to Dunsmore's recommendation that an effort should be made toget word of the reinstatement letter to Wiesler, and (2) with respect to the generalmanager's further suggestion that an effort might be made to get him back as soonas possible.Mosian reported no threat by Dunsmore to revoke the reinstatementoffer in the event of the complainant's failure to report as requested.The testimony of Industrial Relations Counsel Marmon, also-which I credit inthis connection-will clearly support a conclusion that he and Dunsmore were firstapprised of the possibility that Wiesler might be out of the city, actually, when theyadvised General Foreman Lowe of their decision,previously reached,to offer himimmediate reinstatement.(Any conclusion to the contrary would have to rest uponan inference that they were already aware of the earlier gossip in the mailroom, withrespect to Wiesler's absence from the city )Although the record, considered as awhole, does establish that Dunsmore actually signed and dispatched the reinstate-ment letter drafted by his industrial relations counselafterWiesler's reported absencefrom the city had been confirmed by his wife, it also establishes that Mrs. Wiesler wasinformed, expressly, that Hillbro would reinstate her husband and that his presenceat work, on his regular shift the next day, was desired.She was also informed, therecord shows, that a letter to that effect was on its way.And she was advised to getin touch with her husband, to apprise him of the situation. In the absence of anypersuasive indication, therefore, thatWiesler's timely return would have beenphysically impossible, the General Counsel's contention that the reinstatement offerwas -a specious one, based upon the calculated hope or expectation of the Hillbromanagement that the complainant would be unable to report for work, can only besaid to rest upon surmise.And the fact that no effort was made to give the firm'soffer of reinstatement the character of an ultimatum would certainly weaken thethrust of any such supposition.The available evidence, in short, will not effectivelysustain a contention that Respondent Employer'smanagement representatives delib-erately created a situation calculated to render a default by Wiesler inevitable.c.Wiesler's reaction to the offerNext,the failure of anyone associated with the complainant to solicit RespondentHillbro's forbearance should be noted.There is nothing to show that Mrs. Wieslerquestioned the justice,propriety,or feasibility of Respondent Hillbro's request that 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDher husband report for work within 24 hours.Elsewhere in this report, I have notedthat Mosian's testimony about his telephone conversation with Dunsmore on October22 was disputed; despite my determination that the record conflict thus created withrespect to his alleged telephone call need not*be resolved, it may be noted that,even if credited, the attorney's testimony would merely warrant a finding that hereported the possibility of Wiesler's inability to report for work as requested but didnot go onto request a postponement of Respondent Hillbro's proposed reinstatementdate.The ultimate failure of Wiesler, himself, to apprise Respondent Hillbro, personallyor vicariously, of his unavailability for immediatereinstatement,coupled with hisfailure to provide timely information as to the date of his expected return, providedRespondent Employer, in my opinion, with sufficient cause to review its previousreinstatement decision.Nevertheless, no immediate reversal of the firm's positionwas announced.The record establishes that when the complainant's attorney tele-phoned Dunsmore, on October 26, to arrange for a conference on the 30th of themonth, the general manager willingly agreed; nothing in Mosian's testimony suggestsany comment by Dunsmore to the effect that Wiesler's failure to report on October23 had already been evaluated as sufficient to justify withdrawal of RespondentEmployer'sreinstatementoffer.Only after the conference of the 30th was a deter-minationmade.The conduct of the complainant after the 15th of the month, andhis attitude when confronted with a request for pan explanation, appear to have beenthe factors which then led the Hillbro management to withdraw the firm's uncon-ditional October 22 reinstatement offer. I so find. (No reference to the originaldischarge of Wiesler by Lowe appears to have been made.And Mannon made noeffort, I find, to review the results of his earlier investigation, or to explain Respond-ent Employer's initialdecision to offer reinstatement.)Mannon's testimony, which I credit in this connection, establishes that the positionof Respondent Hillbro,in thelight of the relevant circumstances, was explicated toWiesler and his attorney essentially as follows:I told him that I thought he had acted in bad faith under the circumstances andthat it was downright irresponsible for him to come into our offices with anattorney and make all the pressures, all the pressure moves he had and theneliminatehimself from the scene without even the slightest word to us aboutwhether he was reversinghimself,goingtomove to Detroit, or going to begone a week or a month or what. I told him after all that we had a manpowerproblem in our plant, and we felt that if we were going to take him back wehad a right to his straight-time services and I told him that I thought we wereentitled to some sort of an explanation for this kind of action . .. .Aside from any merit which this exposition might have, it provides a complete reviewof the motive behind the firm's ultimate decision to deny Wiesler an unconditionalreinstatement.Consistently with Mannon's credible testimony noted, I find that thepostdischarge conduct of the complainant, and his refusal to offer an explanation orapology, motivated the decision of the Hillbro management representatives to with-draw their October 22 reinstatement offer.No adequate basis has been laid forany determination, to the contrary, that the representatives of Respondent Employerreached their decision entirely, or even partially, on the basis of any considerationstatutorily proscribed.In the light of this conclusion, I have found it unnecessary to evaluate RespondentHillbro's further contention that its final offer to reinstate Wiesler without previouslyestablished priority was a fair offer, under the circumstances, calculated to assure himregular employment as a situation holder.The testimony of Wiesler reveals anintimation-which the General Counsel hasnot echoed-that the Hillbro management may have been induced to "harden itsheart" againsthis reinstatementwithout loss of priority because of his Detroit activityas an IMU protagonist.Upon the assumption, tentative at best, that such a conten-tion,advanced by the complainant himself, may requiredisposition,I find myselfconstrainedto reject it.There isnothing inthe record to show that RespondentHillbro or any other Hearst enterprise had a direct interest in the controversy be-tween the IMU and Respondent Union's Detroit sisterorganization.References tothe Detroitsituationby the parties present at the October 30conferenceappear tohave involved nothing more than an exchange of views andinformation;Wiesler andMosianhave not suggested that Dunsmoreand Mannonexpressed disapproval of thecomplainant'sDetroit role, in any way.Upon the entire record, I find that hisactivity there played no partinMannon's oppositionto hisreinstatement,and thatit likewise played no part in Dunsmore's ultimate decision to offer him reinstatementwithout' prioritystatus.' HILLBRO NEWSPAPER PRINTING COMPANY, ETC.633Since I have found that the decision of the Hillbro management representatives towithdraw the October 22 reinstatement offer did not involve discrimination withrespect to Wiesler's hire or tenure of employment, reasonably calculated to encouragemembership in Respondent Union, or to discourage membership in any other labororganization, the Union cannot be said to have caused or attempted to cause Re-spondent Employer to discriminate against the complainant contrary to the statute.Even if the available evidence could be interpreted, however, to require a deter-mination that Respondent Employer's action had involved discrimination reasonablycalculated to promote a statutorily proscribed objective, it could not, in my opinion,sustain a determination that Respondent Union had caused or attempted to causesuch employer action.Clearly, Respondent Hillbro's general manager and its indus-trial relations counsel cannot have acted in a dual capacity, both for their Employerand the respondent labor organization.And not even a thread of suggestion thatany representative of Respondent Union communicated with officials in regard toWiesler's reinstatement can be found in the record.At best, it can only be arguedthat Dunsmore's ultimate refusal to reinstate the complainant without loss of priority,because of his failure to report for work in accordance with the terms of a reinstate-ment offer, was "caused" by Respondent Union because it was part of theres gestaeof the case and represented the culmination of a series of events initiated at thesuggestion or insistence of an accredited spokesman for the respondent labor organi-zation.This contention, of course, must be rejected, on two grounds at least:primarily,because the record, previously noted, will not sustain a conclusion eitherthat (1)Wiesler's discharge was effectuated at Yelsky's suggestion or insistence, or(2) it was effectuated discriminatorily by Lowe, in his capacity as a dual agent ofHillbro and the respondent labor organization, to encourage membership in thelatter body and to discourage IMU adherence; and,secondarily,because the record,taken as a whole, establishes that Wiesler's postdischarge conduct, his refusal toexplain it, and his refusal to proffer an apology for it provided the Hillbro manage-ment representatives with a separate, independent justification for their decision towithdraw the firm's prior unconditional offer of reinstatement. I so find.d.ConclusionUpon the entire record, therefore, I find that the decision of Respondent Hillbroto withdraw its October 22 reinstatement offer, and to provide Wiesler with reem-ployment, presumptively as a regular situation holder, without his previouslyestablished priority, did not involve discrimination in regard to his hire or employ-ment tenure, or any term or condition of his employment, reasonably calculatedto encourage or discourage membership in any labor organization.And since thecontentions of the General Counsel with respect to the propriety of this decisionhave been rejected, Respondent Union, likewise, cannot be held to have causedor attempted to cause employer discrimination against the complainant contraryto the statute.IV.THE EFFECT OF THE UNFAIRLABOR PRACTICESUPON COMMERCEThe activities of Respondent Hillbro and Respondent Union set forth in sectionIII,above, occurring in connection with the operations of Respondent Hillbrodescribed in section I, above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and, if continued, wouldtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYSince it has been found that the Respondents have each engaged in an unfairlabor practice, I will recommend that each of them cease and desist therefrom, andtake certain affirmative action, including the posting of appropriate notices, designedto effectuate the policies of the Act, as amended.Specifically, it has been found that certain union-security provisions embodiedin the Newspaper Agreement executed by the Respondents effective September 1,1955, and thereafter, exceeded permissible limits. In the light of this determination,itwill be recommended that the Respondents cease and desist from the maintenance,effectuation, or enforcement of theseunion-security provisions.Additionally, itwill be recommended that the Respondents cease and desist from the maintenance,effectuation, or enforcement of any such security provisions in agreements nego-tiated or executed to extend, renew, modify,or supplementthe Newspaper Agreementin question. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is an allegation found in the amended complaints that, pursuant to theprovisions of the trade agreement in issue-taken in conjunction with the provisionsof the General Laws of the International therein set forth-designated employeesof Respondent Hillbro were compelled to pay, and did pay, moneys,dues, andinitiation fees to Respondent Union as a condition of employment.The record inthis consolidated case indicates a consensus that this allegation was intended toserve as the foundation for a contention by the General Counsel that the reimburse-ment of all such moneys ought to be considered appropriate and necessary to expungethe effect of the unfair labor practices found.Upon the entire record,evaluatedin the light of the applicable Board precedents,this suggestion with respect to thenecessity and propriety of such a remedial recommendation must be consideredmeritorious.Virginia Electric andPower Company v. N.L R.B.,319,U S. 533,539;United Association of Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Canada, Local231, AFL-CIO (J. S.Brown-E. F. Olds Plumbing and Heating Corporation),115 NLRB594, 598.Therecord shows that, by the maintenance,effectuation,and enforcement of the pro-visions of the Newspaper Agreement challenged in this consolidated case, Respond-entUnion has improperly caused Respondent Hillbro to encourage its mailroomemployees to acquire and retain union membership,as a condition precedent totheir acquisition and retentionof workAsa result,these employees haveinevitablybeen coerced to pay moneys,dues,and initiation fees to the respondent labor organi-zation.Itwould defeat the purposes and policiesof the Act,thisAgency has held,ifRespondentUnion werepermitted to retain these payments,unlawfully exactedfrom employees.To expunge the effect of these exactions,found unlawful underBoard decisional doctrine,itwill be recommended that the Respondents,jointlyand severally,refund to the mailroom employees of Respondent Hillbro the initiationfees, dues,or any other moneys thus exacted from themSuch reimbursement bythe Respondents should cover a period beginning 6 months prior to the filing andservice of the initial charges herein,and should include all moneys thereafter paidwhich have not heretofore been refunded.Honolulu Star-Bulletin,Ltd., supra;News Syndicate Company,Inc., supra;Los Angeles-SeattleMotor Express,Incor-porated,121NLRB 1629;BroderickWood Products Company,118NLRB 38,enfd. 261 F. 2d548 (C.A. 10). It will beso recommended.In the light of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent Hillbro Newspaper Printing Company, Division of Hearst Pub-lishing Company, Inc., is an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, as amended.2.Respondent Los Angeles Mailers Union No. 9, International TypographicalUnion, is a labor organization within the meaning of Section 2(5) of the Act, asamended.3.By its participation in the maintenance, effectuation, and enforcement of acontract pursuant to which employment in Respondent Hillbro's mailroom is con-ditioned on union membership, preference in employment is accorded to unionmembers, and the control and maintenance of a contractually established employ-ment seniority and priority system is delegated to the respondent labor organization,Respondent Hillbro has engaged in unfair labor practices within the meaning ofSection 8(a) (1) and (3) of the Act, as amended..4.By its participation in the maintenance, effectuation, and enforcement of acontract pursuant to which employment in Respondent Hillbro's mailroom is condi-tioned on union membership, preference in employment is accorded to unionmembers, and the control and maintenance of a contractually established employ-ment seniority and priority system is delegated to Respondent Union, the labororganization thus designated has engaged in unfair labor practices within the mean-ing of Section 8(b) (1) (A) and (2) of the Act, as amended5.The unfair labor practices herein found are unfair labor practices affectingcommerce, within the meaning of Section 2(6) and (7) of the Act, as amended.6The General Counsel has failed to establish by a fair preponderance of theevidence that Respondent Union caused or attempted to cause Respondent Hillbroto discriminated against Marcellus B.Wiesler in violation of Section 8(a)(3) ofthe Act, as amended, or that Respondent Hillbro actually so discriminated.[Recommendations omitted from publication.]